Case 2:12-cr- ook SH PAC ID Syeenass 7 Dreads 26 eens 1 of 82
For Thaw Western Distnet of Webongin
Ke Seattle,

| UNITED SIRES OF MEIC * Cou

 

 

se Nos. Pilo-O1SM
OW CRIL BALM _

 

 

Defencler+

 

  

 

 

| Defendant Natvaniel Nels , evlommtinc, a
| a mohon. a Se MNS _ for eth ot. oOo order OS

 

 

 

 

 

 

 

TL DeieP Poe ae —

 

 

| Tn cose No. CL \y-01RM. “(ebendomt seeks, es
| _ fenty, of an order pursvomt to. Tite 8 USC RREBL(S)
—_ [releasing ww Loom conus alge t2_.a period of
| Repeeviserd relecge. Tin tw alternate, Detenclanrk nest
— |Ipame conPrwemnent for te dorechon ot lis romaw We.
__|[Defenclent seeks Hw game ay some for conse No. :
ORIL-B64 RSM. He algo seeks appowtmenr of coumsel

Tr Se tt pM

 

 

 

 

 

 

On More Zo 108, MeWells_ wae sentenced in

 

Cone No. CL {-07 23M to a term of IH mong,
I folowing a @epilty Pla to condpracy. 1. comm _ bank,
Page |. otf Froud. . ce eat

 

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 2 of 82

 

\Nen Ciedakin foc Ww Keyvecl enor tp SANE, MrWWells

 

Wwe Served more thon 5% wowths wala co arr

 

rolecse clate of 10 rows, The. Delenctavet hoe agolud 1D

 

Ane, \Narden ot FCC Gurdon Yr compascionete poledee,

 

privet 10 Tile 1B US.C-Bt66LQ\UYA). Taty dovs

 

hos Ate, Q0eetd vith no responce, Lour the.

 

\Nocdum.(Sew cttacluct Exvulo ,

 

 

 

hetorclna tp tne Netioval_ Commision on CONID -I9
an Comat checicel | Nuccs) there are Aye ey powts

 

IM _feporied Dota by State anc Pecteyal Cornectoval | Delites.

 

1. The COvIO-I4 mortality vare of ose, Incarcerated!

 

 

IS marly twie ao lame as See gence Public.
a. Out ob |C0,000 wnmortes 71,000 0? thu s

 

 

COND -1.. Tus, wakes wmakes four more es likely

 

to test coatwe for Covi0-l4.

 

B. More rescore wist oe cow +o _undurétend why

 

DM ONeoms are managing and ofnwus are vot.

 

Ly. Prison WOK a logge, population (1,000 or more } Gre

 

dralino, Woltlr igi wmortaliy Yorcs

 

ID. Ne do. vot ie Now eunrwching comme

 

are aPected by CONIO-14 Ww Ke ool. priaon.

 

 

Aecorcma to the BOP weostte , |1,G80_ceehue

 

eest Vayu love im Theugost tw BOP. Shuncon FOL

 

ie 4 posltve test.

 

 Poae 2. of 14]

 

 

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 3 of 82

 

U, S. Morewak, Ory <al\ MOiing WWW eweun Court ond

 

Moll overs. And SGT. Brwndlan’ « accupa o\\ meowng

 

lAMates Vo wetter lao lia, oc zwall Ww WOJUMeMr KS 1A

 

son of iwwote coor. Tho condittows cre nok ockwol

 

and Rittwur contamination ip Roseealde i te urea |

 

condos are comune.

 

Keoere +o programing ancl work Gre won ~execteat

 

Roe woe WnMmnates Thu mores twat do work. andl @

 

 

tite eclveanion Por Programing 1 A Selec few. The only

educator PTOP OW Open 1S Aw GED POgraW he carota

 

splection of (Sat PROCAMS anc ABS Anat come open _

 

6 @ Violanon ot due Pores, Te dekerdavit og Wo eae |

 

40 Cll unde. ay \oe of diversity i\n progr omung that wert —

 

Ww dole to attend gnc comoluite wd” prt iw

 

a favoraloly posextoy ih terms of aoc) AWE Creoles grnco| |

 

Hp ww Ret Step Ket.

 

Accoes to Weddical iS another (SsuT och CCl Sune

 

Mure 6 no ack call Bor MIMS Wit concerns. Nod Nave to

 

place a "ack call awwet” ww Awe wall circ none +o aut a

 

respons, UMM BO dog. (gee edniot.) Qe tall |

 

cnecke are on EXxiGrar. Ture oe YO “doctor on Aw

 

Coaliiy abeur Dow.

 

 

wit Conditions ati not optical. Once, GOA)
ture ore Cwor auntie, Inmates Lotti nit Oh at ehunidon CL

 

[wy ove Wareds win avd ust the some ahosus aud)

 

phows cn comptes as tre Debewlar and ofr

 

Loge 3. of f

 

 

UNUCA\ DORNIATLON _WAWOs .

 

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 4 of 82

 

 

Fo Qhundan nas love on lakdown ence Marca
wud to twur cele 90 Vours

 

 

—_|lo-doy.
_llweek.. Mr Woe expreeses lis deep conum ond tw

 

ecxeaon 6 one wor Lor Harew Jaye ax of +e

locke of Ail gems. shun te COLA. 10. SG itattioy awd

 

james contuwunaton of inmates in common anos. for

 

Craimple - Unit 9A in Skundan Lica Querawhvw Unie.
Tae. MLO. +t “Quorum” (WMakes Ore \nugech. yatta |

 

 

al copulation inmates. A\ nmmates Cam +o Unit dd:

 

i Ito. ow, LALO. Before AMey OMe ‘Ohara Mey act

[Hw some (ee, oie tt NG Wells ar aunty ctr wate ‘thot :

 

NS. epneral pap

 

A POOL. Each ter cues

 

 

. Poor Wors ot ee, ee or Sixt ty (WO) MWIAbES ( Lo Wo

 

TAA Untt) dhere. 's_ only dour Proms, Six tables , five

_|LCOMOrES Gna SX avers. Soual chistancna, I>_Novi-
_exieremt Votlum, Une QA. My, \Nelle Wit \S ok

 

 

|. L. Auortty Ainel Arcjoywut

 

 

 

 

 

 

 

 

Tite BUS ©. 8 BBL procs wn par:

 

 

. oe Mm ony cae -

 

~~ Oe wort, pon. motion of Ww Director of Hae
“bua of Pasone , OF UPA yohion of the

 

 

 

 

“exausbecl all ngs. 40 ¢ agpea\ a. fal lure of ne -

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 5 of 82

 

bureow of Proons fo lorind, a Moron on tre,

 

defenclanr’s local? or the lapse of 20 dovys Reon

 

Ane receigh of Sidr a request by the waren

 

O the Debomotont’s foal Ih Wrdrever Is eather,

 

We) reduce fre tum of “mprconuns ( anret Mary

 

Wmpoge a tome of probeton or Supervised

 

foledge Wait or _vuilrdt covalitions tat does nok

 

exteecl he unsere wortion of ty, origiwall

 

ecw, of Innprisonmunt |, atrer corsduing Ha

 

Poctors Set Pean in aceon BISa) to a.

 

 

exrot that Hey OM agelicalk., Ht i2 Paves throb

 

Lil) extraorchnary gincd Compdlino MASONS Laurent

 

wilh a reduchon

 

 

The applicahow oe USSG IBIS im the mn oculk

 

and thw Nester Dietrct of \Nosluvetey ib Pont oF

 

cntevthon. Due 40 Aw Duck t\nat fe cornet §&

 

moron nanigert Wiclor We Fret Step Nek, before. Dw

 

Frat Stop ack lecame lay th only Ly fo Come

 

loefore Aw Cortt yoodot ‘oe loy US0N “oh te (vector

 

of the, bP. Currently Wwe clo nok Wave Oo Gontenavig

 

Commission , TAS ou do nor _VONe ao ww ond

 

COMpure ouidunce of Vw yu SOUS) 2 stature

 

Nao The Grex Seep her.

 

 

poar 5. of 8

 

 

 

 
 

  

Case 2:12-cr-00339-RSM Document57 Filed 10/08/20 Page 6 of 82

 

Tite Detrick Ws dchurwanec) Hao fae
ger

 

  

 

lado

hears of +e policy otunont ore obec! ee ONL wwst
; |iAnwcetore, lot. ch

   

AM OW the Kpelicanon Notes to USSG. el. “T yoos

   

 

21) loeforen S Zel<\Q) Wwe “enacted! ee snorebore

 

| \OULESG QNo. Nosvarngton wr)

 

ErCOcwcluck . Reterna, to "“ehaordmary vel
comeullina veoeeve” See (Unitect Grates V. MePrerson ALO We

 

 

~~ |@eutat (0: Uren 'JO10) Bate) thot:

 

Cort Unitech Sates vy Masmoy , Lab WL

 

 

i awd Comedia Logon” Warraver o Sentence, (eduction

||. polloy Srehumunt is lawlng on Fy WAN Compsssionatg,

we _ Wale, Ane da pahoy Statewwnt provides,
—. Wahedt dane , it dete not conetron the Carts _
_. .. MALRUndEe ASS of “whether gra och inary

_ unclur SBeBL(c\() (C0. hetero of te dd

 

_.. Teese proteclyre 1g, key MoOBIeturt polly the

—_ Commssion’s Betty vole... Th 19 alge Inconsistent
AOR the Fist Step. her, Amel Was evacted to Rrier

a _Murtege Aw St Of Compesssoncke relecse, anc

— ya oh “expertly allows Corts +d raw gh wohons-

AWN hun BoP Aids, fuwy ore Wet ogprepriats.
Ths, Corts Woy on motions lay Are ty

bey (obchan IS Warvanted

_ bor actroowany aed ; compdig readong othr Han
specifically idenrihed mw eghiahon hotep

 

 

 

 

 

fo fw old ephey, <hohamunk,

 

 

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20. Page 7 of 82

 

 

 

 

Desc ta Rorts oP BOP gull ok SCE Garcon, Ku

—Paciliry tnas Raced geveral ewmall COWWOAA ackbreaks. Thu
|lerocnce afedc_ one becomes pyatve woria COVNOAY are Scary

flak dw Mory.. \rosk, Groft ak Fo. Sunda wore locust,

Mae Pacilttus at FCC Gwundow. Oru a Gegor is Sick

ee Awe wudiuwn facility MWY, ake Weve +0 Awe

 

 

~— TRDG ak Srwndew. Ww geary ¢ par 1G Ane eto? voll Aven
__ [regorr fo Awe Gosernmunt spot Aue arent uty cases,
lot FOL Sec

lon, Ts 16 cman awl oginw not

 

NS AorQuas ond yer dacrenve. Test actorchwng +o

 

_. hw BOP vodoske 16 gh BUA test conde heh . Fe of

 

lowe Teak Usere ‘conductec), w tae FOU at Shendany ond
_[Rectoral Posen. Como at Sandan. Kromch Pitreen

—_ wmates. that poorer. Qt wed TO Voy, Corivockec|

MWIDAA yoru w wits okie of the Unit Th also

 

- | nan, CS Ae “quarontue aks, Tare are, yulrple-

| ndoews ses coamdt FOL Sucdan, My Sadnorcl Vv. Coper

 

| (See. enwbt 0) ww COP QUE oH of Querronhye, |
wmares onch yous wy ore treakeck. Ub aus: Overy.

 

aera look one TE} Palle to unten Udwre gear

| WMnerTCs VV.

- INWMatcTs Are Mosel vet ta OL. owowact dur

 

 

 

 

yural copoton. Covi0-14 Se OVI
pout nie” Raaliry due +e ck R +eshng, acl D lure,
tho cancel wuete movant. The 00? te ail wwoiing WM,

 

 

 

 

edwin facile (ky Cob parang andl FOC Seatac.

 

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 . Page 8 of 82

 

“| Crenarel

  

| cpopulahon. nyrakes Wt OA a not to.2hore

 

uve (a) erones, ane toda)

ue 5 pk ava 2x lo)
avers. Ni ot nase Saclunes, murrionggh GOON Ore

 

oe vor GS + mmaetes at AVY OU WW, The,

 

. Debortout’ CoM mck octort Por ony ows, My tes

 

_ lo wdnoct thaw sec , Wo. Any Con nto, ‘Chose,

 

_ eowroce vot and 2 they Scurrize ter has after

 

| Nevy Oncamter vot Ger, Event UelNalk wos a.

 

- / rotal. Qucmagnclo avo’ hack OOD im A2Gaiond , he codlel

 

Wot onceuth for thre _coontlgs Churs and Aw Midwr

 

 

ups dao decicled tt Ws a bug it unr to trawstey
_ Wavmartesg Dung O World wdy _

___ |Muuntio2sd \s ust a ew oh the may | wos Ib IS
_[pwmacosty +0 So core vor FCT Aranchan.

 

Mr, Welle 15 5! Q" End 23 Ibs . Per ba

 

_ / yuwioer® lonng dloost o BMI Score 08 BQ 5 Ne the

 

pancluwn & wos QOGTESCA Sd ws the Cvs cowmorlo rey

 

 

. Wek, The. COE ws gatect Hn anyone Lot GA BMT of

 

_ + 6 oa lnio\aten nck of Qevere Wry ot Coat .
Ths o OME Har congste of BS 16 a comorbety,

 

 

The olor ity te sll core vorth the nicl risk COVID “19

 

factor \S yot_oonwal av ig ewhiotted win Saurckin

 

FOL. How do yo osk > The Only proper cinch hwaltny

 

 

_||uday tb Sl care with a comoroitity of Covet {6 40 ‘Chet

 

Bap & ob

 

 

_ land. ekercige. Somes, Cey | Newt? Ondlur ‘vowol CRC UMStancey,

th 16 Co8y, bor Por OO+ day & mates Wore on 23 her

 

 

‘ecko for anole. LO+ days [WWakes only, noch _

 

 
Case 2:12-cr-00339-RSM Document57 Filed 10/08/20 Page 9 of 82

 

two lave out &@ tw call. Tnwares including Mae,

 

Debondant ) usect tus twee to shover otter ? EI Sia.

 

So for (+ days Uy tamer days we could QXLcE Se

 

ee an Wor. Swee Huon Hw Salty stopaed Lrmabes

 

 

Prow word, tw We unt doo bw Saal ditkeucna.

 

Se BKUTISO | IS GO O-NO and 6 Vow GC ganChovalle

 

oes Srvlect a chisuplunary cuport. 1 ig Yow

 

NA > Work out Yotlain fo ynit, Now The Oeterdannt

 

Eall nos Aww aol to diek conect 2 (Oeone | foock

 

Berlin genus, the SiMe id cot duct eo cloy, Eread)

 

16 Sernied vw posta ove) lio\at Yeerrtales, at aloe wry

 

ual. Cokie % Server Queny Wornwnd. "The Pood at TOL. Zaendan |

 

 

Uon| lal a RUE voitwouk gover” euerciser. Se cons with

 

a Wah rigk fuctor of Classy 16 nok preside in Bay

 

 

Creve lake down condeong of COT Shenclan. Me. Walls

 

 

1S “also thw only chuck. up Ww Ws ack 1 GAs ar

 

erigon_ Shir. ( Seb exnilot 1 .)

 

Mr.WNdls Wes leer confined at FOL Shundan SIN May

 

\ Wie tHe Was Com@erech eniary ras equre ot ww, We

 

nae moaiwtalrect cimPloyewuntt wil work. Tens auc)

 

Ww also has paid cesta ery wor at GOO? per

 

yworta. Mie. Nells Guold like tne court to take iw accom

 

of Wis (eortution eo\wumts We woargecnded. It ig on _

 

olohoehovn lw takes Serio and tt is lacloble that lw

 

\S abl. bo watain these OVW Gk _ nial Kook

 

 

 

 

Poge 4. of f

(uy. et IS sumely not nue hot Mr Waly, Mas ok

Tear

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 10 of 82

 

yrecle any Corvus Ww ceghtunen, Lt 6 ubort yer. aot

 

 

— [IMelNdls oct enor, digas. cnet eee, Twos Gre kag
_|lAgourerec

 

 

 

Sauce Me Walls. WN nde mokang contra shars Yo. ls

 

: fe Cover ordlerec\ OOLOEHONS (See enmloit d)

 

Basta B55S Factors

 

 

 

Wy Notre and, Cr comeronce’s of ty ORs “andl

 

 

 

 

We clendawte OW alt\rovaln Kun W005 A

 

Mio - “Violet offers. No WNLDONNS Wore, paeased Or

 

—_thwwolWed.. We Delendowr nos a. _pner QOMLSAG VIClUnGe

J @oanenon Com Aw ear Loot, Ty Vetendant lis for

__|lelowe Pawuly wwmloers tet nave Pederal convictions. His

_.|pmotner abvsca divas dunn, ns CluiclMeach. His siblings Nave

| rodldw vo GUosraViae dose, Tr _Detendovt. IS G present

[Reaver and trys is lest 12 play a ache tole im tw
clvidrevsy \wes eon uncer Me conerk Condtions .

 

 

 

(gud got uae for Sw Bose

 

(2) Nee Por the Sevrtence |wmpogect to Ceblect Wu

| penwusnees of the Ronse Poware 1epeck far law avd

 

 

 

~The Deandonty os Senvect 8 wands of a

 

 

fog 0

 

vost wont, Seneunts - TW \atter duraton of tw Sentence |

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 11 of 82

 

hos been seniecl uncle cevblavt danger clot bo “Oana

 

Lore the deRenclowth is yore NUN +0. Contac te \Ws -

 

Won the General pudlic. hcl o comaitotity ot cloesthy

 

i

Avot aleo wokes Mr Welle nol. sk. +o COND -\4.

 

 

My \Nall, \S woolly, Mw Scciq\ digtonet Inch _\¢ eepemriol |

 

ro Wr, Wells sonnel of a ving to Whim he cloes job

 

tnow ne coll recover Som. Uncles these conditions o 62

 

month Seurmvee arold eMier, Nc \Nells \Acs_ Completers

 

Moo of Ws genkeice. This Zhwd be nowy. We to

 

promo reepedr Por the Low. TF fag court Suge! Not

 

ON ELA, Mr. ells adks As cort to Sarel Wm 40 lowe,

 

come wuet Dor Ane orcktion o&% we wwe tallown\nd

 

GPUvisee releose ,

 

 

( 3.) Provide we Detendour walle Bacatoval ove

 

Nocattonal Tram

 

 

Education avid \locahon A Vor aviall lalole a

 

nig ww, (See exwlor® \

 

 

(4) The Nu to Pokal tue Alle bom Queer

 

CaAwL.es

 

 

Me. Walk is TB years of ge and as aun Is

 

looker ark of a Acocly enon. He under dius _

 

Hak Ing AW IS unin Ove and Vw woot We a

 

 

Paw I of

 

 

 

wumibor of thw aldio ‘and vot oppose ih

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 12 of 82

 

 

- Thu seonur Iu redums to gauety He soouer. he con

 

 

- _[commnouke, To. BACK» Ths. O ghocrer Cevvrence, eos _
[ne puolic in tens of Mr. \wells, |

 

 

(6) ands of Ceutences Kealole,

 

 

la Wel Bo ak cect
| QN0 wont, The Oelerdont Owe an adv. “7

__ |e towed Mange of deorsian wclor SEU c Nh

 

 

a Gehan WS Convickel Of cove pirewy 10 commit

> 5 See 1 US.C.38 | HA anol VA.

 

 

 

(Co are ob Senrance anol Longe,

 

 

Ww Cort's ouideline caloylatov\ W. Ane. CORE LOGS
AVAL, viddiwa_a Mg of |S to

 

Bikine_ sence of Vot mous . . ws, Or

 

- TWs.. court com widese conchtnanS +o law Continua

 

- a Wor +0. exlete\ Wn. yeomna\CLur of ws SOwrench., Ts

ook con _alep. AMP OG longer term of spennseck
[Weleosge.. Tre Debenctout atke Ans cart to we its we

 

Page ek

 

— rg of tole to sow he Ike 66 4 Feet LWAEOTIVE

 

 

 

Zo ) T) Ned to Boicd Uspvoarrombech “Conon Oxspanties

 

 

 

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 13 of 82

 

fox people wre, “wack on_Jon. S™ 1016 , Ort of ts

 

60 - Cong pIN HOS My Wdls ceueyecl an Td wows gente

 

cpugowel to ots wdierel and ot wwohictedl 16 a [Ho

 

nariase Wer ole Delendonts. Two Qe, udno aduittec\

 

4o being inwalyecl voilingly Ine oe ndichecl ot all. Thae

 

4g Dekunaents fyordeck owkecetion, due +o COP RIMOA _

 

vain Me govt. Tn exchange tney opt laiter seytercrs _

 

On \idlewt ors and did wot face Proteral “PrOREHHON.

 

Cleromunts wode loy Misa Sovdus ,Micaln Gunn onc Car

 

Mong oll Woke  COMW Mts olewt Mr. elle Involve . Now, oe

 

Anam chown to know. (See exdators 4, Sand ©)

 

Mr. \Nells does vot Wid +0 Seek VECOUBIC ATION of the

 

CYOLW loy alg COIr for loss ond SMrENCANG, OMOEA

 

Mr. Nels 1s ropestg Hot Anis court locks 4o lan testimony

 

providac oy VON, Rants ond Defundawrs alike. The (eenciovrt

 

alr Knows Viove vyoluoman ancl Legutaly Hw onclurhavy Wanna, 4

 

were. Lin agect 40 CBSS(. a)(: a), Tw Defunct youd o

 

ors SEriony genre Anan _otlwus oat dow. tw

 

Conduek.

 

 

 

( 8.) Need to Ponde Pesttivtion

 

Restivhon wm thig Coxe wes Set ot HE Bubs, UW. a

 

Wun Ws -courk wiporedl rosmtution ik Condludedl tok Ur. Wall

 

wood WwWer oo Wis Ook of veoh . Snev occophug

 

He nancial Responsiorliry revo peramnters( (Fee\ Nr, Wels

 

Fagy 1.0F (4 ||

 

 

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 14 of 82

 

| despre, ew Ange. Eran loan. Ne \Nuls Wald ie. to contro,

 

 

 

 

 

 

My Nile dees woe se rok mo

 

 

eatery, Mor a danger to Aw Rofery of fiw cornunity.

- The. Devout clos not Woe a “tole lnistory . He \nas

|] CoweshO violumce_ Commemonn. Mor 16 Ie years dd. Ww
 Defardomr usuleh desput
— _|wen B.C ANTS “Hole “Ori Shot OS. Cannot lou Use) to
— ffannonw oO Cae due te Voayely Written statutes (See
10S v. Flores Noldoyiar

   

Yaw OPIN Ant We 6 Woe __

 

\

 

Me. als has. “notte Umpqua ws heen _Madunt

__t Drew 4 pannrannedt Kodncloittwe curate ve aan COV \OA% ana Nas
[Kept Concent yor Ws yegtvinon ceagonslolines (see ele 3.)

 

The NUH OS 4p hater Mu \Nells voll reoRend or _

Tigo 1s Melitol or loest, Mc Nalls Cuttontty does Nok plaw
| Jane safety oF eburs anck the community In donger.

 

 

 

 

 

 

 

 

AV. ConPvynrt ve Qalease,

 

dan rte aw Cor + On Hs Conant Kquvemonts

 

 

_ tho. wet ay 58 yA) Hig Cock sakes | (i?) wether the

 

A |linmate is at higher risk loecose ot Wis or her age anolfor rice;

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 15 of 82

 

 

| (ii) Whetor Aw inmate hos one or More, Wudh cally -docammrrerh

(rrome \nealt conditions that rencter umn or Wer more: Vulnercloly

 

ry CID “19; (ii i) We forality rare fer indiviovals with. smilar

 

\woltr_ Condtons 6S comparect cuit the overall Forality rate

 

Yor _COWD 19 ; (iv) Wheter Ww mare Mos pnassly deshed

 

posiruie of Coil 0-4. if $0, Wrretlwt guar frow any

 

lena, - Form eocks of wu AiseoSe} owed ( (v) Wetur tw

 

immares VAIWWSL Ig Vxpecbed to redvuws tw rick. of nin or hur

 

CONKYACAO, CONID -14 (us uv. Powurs No, CRIS AWLT SZ, : OW WNL

 

BOSIUS *L (NID. Woda, duly 0, 1.0.0)

 

The Court wos eregunred orth Wr. Wells wold SOUL,

 

and _concanns, Mr Wells 19 a 2B yer old acon pmencon with |

 

og OMX) loocly moss wx of BS.S votdn consoles a

 

Wri eli covelitiO". according +o a OX “Tse Yowbtrs

 

also corast dh a Mug risk. to axe “14. ( Qe extort?) Tw
COS alto las Nacon hwwncas og Waning lag - Tsk. Pactor.

 

duns Hepans algo _digcouts ae ( 08 MV 50+) bung & WO” -

 

 

factor to pediy vot a EME ot DOr. Thy COO shates Mw Sov u

 

Nc. \Nals 6akS Anis court to lowe conaisramt Won,

 

QLcumiterg St _ ot in VS v. Powers No. CRIS -IWTSZ,, MeiNels

 

mers thy (CEQpiQune of; Civ) whudaer the mmotke Was OAL. or

 

 

MOU , wuncdrcally - ~ hocumenre ch Chron Wook conclrtios fot |

 

yondur Wim or hur wore vulnuralola 40 CONID-I4.

 

 

Me. Walle release worlel reduw we nak of ComeroGng
COVIO -\4., United totes Senctor Ron WNyduun express’ We Some

 

 

 

Hoge 15. of 9

 

 

CONUS Ge MiMaNs and BaW ot FCT Shendan (sev exinilork _
7) There ove [pean anesions loo A handling, of :

 

 

 
i Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 16 of 82

 

 

 

oputor WOO nvnakes, Ore lobe, eplorecl Ans Quo Woe
hem ond Sail Ss beng Onorclercd . Ror bri Trorom's

 

Dedaretion ( Drugurel Vv. Coopur, No. BYLO-w- On AG, Downe

 

10, egy) Lygrom , Woo \s Dotery ar TU Qnundon del ores

 

 

 

 

 

7 .
Tors we _ initially \rovgect_all yu inmates
M guaran ok tw FOC, we hove sme.

 

maditrect Anot to Inasse Mew inmates nmotely

 

designated) ty Ane FOL ot ne ECL Hadi”

 

 

aap ee gee
poe

. Lngean Yun comnnves to arate frat thw FOL \nos
“epoce 10 | Cnaraviriwy nur wwnckes bot foil, to epeuky exackly

_ Where hese inmates Ore horse. | Ws. etoten\eit 1S ‘wot hue.

 

 

Uw Dh 1g ok gecluctec) Prom Anu rest of tne pnsoml . Lwaes,

7 Anasdnort We QrSon Comn +0 nur “LA 40 Cp LarouAVr “Ws Vat

 

Qh Sve Constant Contact wir tne test of Aw gonon coe

 

4o Contaer vot wwarts fom olwur Unite tpclun ¥¢ C1

 

Breridan. Outer oh io MW perpetual donner OS \Wwratcs CoML

 

lm amd out of Une Th Ware We lNdls is = asec.”

 

 

ose Awe Cort to apie abok axl proaches iP nat We

 

OKSEVS 19 _NOk onan 40 lose, fw Coxt. Tw Defendant

 

SOLU 6 QN\ADACL Wor WMnodes Ore QM vot

 

nic Unit on Ane Veep” tar 08 Une Of. “Ths. @NiCUNGE

 

| conesst of co Sto mwme te opus senne

 

 

Pro, Ms. ob
N

 

Cv Viv __
wrmvatess (See dato LI) Me Nels wood vot loe dad! +o Gai

 

 
 

nee

Ang eden

|, Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 17 of 82

|
i
i]

 

 
 
 

 

voor routs woke, “wen las vith. __
Mc. Nuls Oks aby. Ces Shon. Une Molding parent WWW

 

im Aww som. apace of oenwral_popJlorion wnmares follow _

directed of KES (rowan Weald senna] or te CU (cones

[ok Aiseose convo PTs tne orackce of Mon, was to.

 

 YWIno are yer quaconttning Rote ?

Ds Aner. aia Ang 6, CH _coutemmnatOn Qdunnn

 

wwrotes?

 

 

od. Meals ctep es Hw Pack of Ancor Prison Comp

6b Aw oly Qocsliey on £1. Qwercow's Com@ored uot. oO

 

_josrwe CONIO-14 test, Ty HeParcdont sdomris tne ¢ <

“words on cases at FOL Shwe (See exolart io.)

 

 

(G Goan 8 S110 er OmuL-Ae Qanmnt 4 foge TLarc 6 Des

 

 

 

 

Me Wale “go _potes Soeur edu at woo

 

oe hes onus. odlorcak, Wo. nappa a+ ECL Sunclon. Awowda

 

(Aust lovs ok Ane Sects, w_hue Oeclarehnon in Cos No.

: ‘|B10- w- O1LUL- AU US. v. Sager - Ses Cuter ya a

 

| laud. wee 4p rl. OW

Pray oF #

; oe ohecochvg, “CONNO - AQ ‘bose On _WWwore » eavehers, Lo aan

 

  

 

 

 

dau, We. Def ndiant se

 

 

 

_ ror geek

 

 

 

 

Se yyw outer | Yor OM Marte gn aS Me Ny

 

 

 

CONGO on comGrant_ cortocA vot Wino oad Sf

 
i Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 18 of 82

 

NE NAME IS GENER RIE Bn ELPA TRA

A unit. Th Debondant wail be dle +p Socal

 

 

distemie voting own nome. He vill alge be alle +o. uo
lan We dace, Wealthy concso), 0) canna, ‘outer ovr)

 

Lupe, ok. Khe coal loter conbllorke Fe ls vehhhon _
lo low a lodter Sore, Tus. con Ine accompakach boy

genes relearn or nome comnewont Aor ane, urornown oh

 

“i cwunt drones” (Qatech. Sly T1yUOL0) Et ale pet

OR any. ODL. wor. Geckaw unchuety wuchcal condos .
t

 

welns Aw, Aavgers of Mit DUA,
Me. Wall alls. prsens to dus cart the COC “Exoyewnary

senate

 

 

 

A the list of condrhovs is Oloesaty. Ma es

 

at ge. IS not. risk Pactor, lor Moelle os. a igh ws
factor wow Aw, less. TE Me ANuls_ws0s_of age. Wo
Moola Woe tus ride. Recta cccorchng, to Aa GQ. aaa

(seo, ediilorr | ear

 

 

M. Nd \ aloo. _preeues yestarcn don. tw duy

 

- juny, | Ww con , Family nog, hutoed Ww Oekendot ristarcn

 

. tt geod WWI GNA BUOnere (LWrces. (See

 

Wo 1S OK. Actor impacts Hw Stat shos eS loy
exntoit >.) A OMT

 

of more tan BO yuels a Od°7o vector rise. ok dying

 

. i thon Wwe whe were not obese.

lo SuMmarnt. the Delndaurs nek. Rotors, We

Is ISO a bb YOOr, old (. a no" Packor In toms of ask Wit, 0g.

 

alow), Maco Bawurcown male with a BEML

 

 

Mr. Nel WM Pock Ws ee COC ourdelnn, eke. LAOS,

 

 

 

 

fog B. ot 14 |

Roce , DEX AVA Doan

 

 

 

 
Case 2:12-cr-00339-RSM Document 57. Filed 10/08/20 Page 19 of 82

||

|

!

> Eetoordimany ones Oz

 
 
   
 

 

 

 

Semen Re ess aevipapan
aT ee ener ere

-4-—-Tor_all OrenieSly gtertech Ktosog tie, C Ic

'

fear Compuccionate, 4 Cgleee eee
on A axsias ot yet Wwaltr conrenng OG One
|
|
!

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MWe come. K Coveraver tarecrt of ny el lV
ae tT tw vitus ihe
Detondant \os wel voit for seven Bus Ww =e fis —
Dendang, \walty ond tu Crt ren or N |

llywg oloouk oxttoreaks aden _
es Onc where tw v
fNMORS IS cr OMA UNYEal. YY Worse of,

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{ FC Shuncon Unit DA Ig
Calibrate teceonce.. MeWNalls Walt coven alana comb 1
{Koen vnseel worl, ONarourhy IMMAtES Cases extraordinary |

a awl , se
- OF. Sperviseds pueage ——

OGG, with

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

f+ Nathaniel Willig

| rs FOE Shunde,

 

 

 

 

|
| ZL
|

 

 

 

 

 

 

 

 

 

 

 
 
g. NMovriwee .

 

Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 20 of 82

CERTIFICATE OF SERNT CE -

owe ee Re a etiaperaha AN FE See.

| cary, Nok on ~ Ochsloer, 6, 100, L plocec! Hs oO

 

lyoton \n Ww Watt oddressecl +o Tw Hovoveide Ricardo OY

 

 

 

 

 

 

Natron Wale ae. ¥ Bese 08e

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. EL eunclon 7
8.0. Box God
— Shendon, OATHS

 

 

 

 

 

 

 

 

 

 

 
 

 

Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 21 of 82

8:
ol

 

xhiloih 1.

 

 
? je

pasa, eAYARS9-RSM Document 57 Filed 10/08/20 Page 49h, lo LOO

ce *¥S185H-0

 

oy vy 7
Motion Under OC COS CANVA\ Tor Comnossiovate (eos

 

 

 

= Nalonel | \Nelle. ye Checun Mr. Wells) come \Norelenn

 

 

J. Sal laccr Ly CoNMnaeeeorentey ducsu_under & ues
Me Nols resides tw unk DA of Quundan YE, Deg ti

 

noc, Unit Sh We loecomu a Quantity UAlk, the
Lens that general _popuianton) watts are in try game

 

_{!Uatt_ as “uacomewe) “awedtes - Ws IS OF CONC ur frown

 

Mc Ndlo due to ane Pact We ie Uke Over wicelct auch

 

Qe Cee Ooravty. Ooty 16 a nik. foctor be Bi a

 

Obesity lusds to Wolr ook pressure ond leads to.

 

More Gerad otros 0 wheched worth COI 4,

 

 

Mr. Wells Was a cocrunh Ytoge plan, the val rete

 

 

TO Sowmny Ralds nw Belwe, ANAL Prone Vwwlgnr anh
GME Con be forwarded ab We adiwuwstrectiane

 

request: te ake Wwe cmPoywune vata, for wagon

 

 

rowase, te voll voor from howe ong veseoreln
Hor coureel , gt

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 23 of 82

CRUIFICATE (Ce SEENIGE

 

 

 

 

 

 

 

 

 

 

 

___ Nedaamel Nels ge eS Ce
a fF OL Breuridan :
2.0. Box 5000

 

 

 

— Querclon, 02 AEE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 24 of 82

ie

 

 
 

 

Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20. Page 25 of 82
Case 2:16-cr-00007-RSM Document 429-1 Filed 08/25/20 Page 16 of 36

BPS148.055 INMATE REQUEST To STAFF cprry

U.S. DEPARTMENT OF JUSTICE a . FEDERAL BUREAU UF PRISONS

TO: (WN nd 7 — ———— —— _ | . —
eidical "Pelee Wales

Nanay, | i ee Ig | REGISTER' wo. :’ wt
ORK ASSTEMMENT? =~ — ONT; O1BSS “EG

Cen ECT: (Briefly State Your question or concern and the solution you are requesting.
taken If neeeetatt ieee ary tour failure to be specific may resvlt in no action being
a quest. Cy, you will be intervi qed in order to successfully respond td your

  

 

 

 

 

 

 

 

 

 
  

 

 

 

 

a 5 wd ents like, tr bi “inhy LVe nee
CANA GQ Loli Crsical <en belvy In_thic anshtvhon
fee Oe 90 SOND J _

 

 

aeaetoet

 

 

 

 

 
  

. {Bo not write below this line)

 

DISPOSITION:

A FULL HISTORY AND PHYSICAL WAS COMPLETED.AT SEATAC ON 1/15/16. A REPEAT-HISTORY AND PHYSICAL
IS NOT REQUIRED UNLESS YOU REMAIN IN TRANSPORT GREATER THAN 30 DAYS BETWEEN FACILITIES,

YOU LEFT SEATAC ON 5/1/18 AND ARRIVED AT SHERIDAN ON 5/1/28.
IF YOU'HAVE A HEALTH CONCERN, SUBMIT A SICK-CALL REQUEST FORM To HEALTH SERVICES,

SUBMIT A SEPARATE FORM (BP-A0148) TO REQUEST COPIES OF MEDICAL RECORDS. ~

emcee

a’ Signeture Star¢ Member {Date
oh) Vi. 0 af

 

 

bn

ane eee? ~ File; Copy - Inmate . ae . :
2s Born} may be replicated via ‘WP) Sle This form replaces BF-148 . 070 dated Oet 86
4 and BP+$148,.070 APR 94 . we

 

 

 
 

 

Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 26 of 82

 

 
» HER

Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 27 of 82

~

 

Individualized Needs Plan - Program Review (Inmate Copy) “SEQUENCE: 61423072 |

 

 

Dept. of Justice./ Federal Bureau of Prisons ' Team Date: 09-17-2020
Plan is for inmate: WELLS, NATHANIEL JR 37833-0986 -
Facility: - SHE SHERIDAN FCI ca Proj. Rel. Date: 07-11-2025
Narne: WELLS, NATHANIEL JR Proj. Rel. Mthd: GCT REL

Register No.: 37833-086 DNA Status: SET02767 / 10-19-2010 —
Age: 38
Date of Birth: 08-23-1982

 
   

Detaining Agency
' NODETAINER

 

 

Assignment _ Description a Start .
SHE -  FCIEDUW EDUCATION 04-08-2019

 

 

   

 

Fact Assignment Description _ Start
SHE ENGLISH PROFICIENT 04-07-2009

 

SHE COMPLETED. GED OR HS DIPLOMA _ 05-19-2009

: Description . . Start : Stop

 

 

SHE Cc DIVERSITY FAIR 2020 02-04-2020 02-64-2020
SHE Cc BLACK HISTORY 2020 , 02-21-2020 02-21-2020 °
SHE Cc BLACK HISTORY 2020. 02-21-2020 02-21-2020
- SHE Cc AUTO SALES 101 97-01-2019 09-13-2019
SHE Cc BUSINESS: CONCERT & MUSIC 04-04-2019 . 06-10-2019
SHE c BLACK HISTORY 2019 | - 02-19-2019 02-19-2019
SETM c ‘BASIC. ADOMINAL WELLNESS -~ 44-44-2016. 01-18-2017
SHE Cc WALKING CLASS 1-2PM M-F 04-20-2014 > 97-04-2014
SHE Cc WALKING CLASS 1-2PMM-F> 10-22-2013. 12-29-2013
SHE w INTRO TO REAL ESTATE * 10-16-2013 - 12-22-2013
SHE c MONEY SMART 10-21-2013 © 11-21-2013
SHE Cc PRE REL HEALTHINUTRITION(E3) 08-03-2013 09-03-2013
SHE Cc BREAKING BARRIERS/FCI MWF (E4) 09-04-2013 10-22-2013
” SHE CO. FC! JUMP ROPE M-F =. “9742442013 -* 10-10-2013
SHE Cc FCI MAINSTREAMING. GOIN HOME 06-07-2013 10-09-2013 |
SHE Cc PRE RELEASE PER. GROWTH{E4) 08-13-2013 08-13-2013
_ HER c RDAP 8-11 AM. . , XX-XXXXXXX 10-03-2011
HER c HEALTH SERVICES XX-XXXXXXX _ °° 96-14-2014
HER c CONSUMER CREDIT (RPP3) 06-14-2014 “06-44-2011
HER c US PROBATION OFFICE (RPP4) 06-14-2014 06-44-2011 -
HER Cc RELEASE PROCEDURES (RPP5) 06-14-2014 06-14-2011
HER Cc (RPP 6) EMPLOYABLE LIFE SKILLS 06-14-2011 - 06-14-2014.
Cc FUTURES/OPTIONS 09-28-2009 44-18-2009
HER Cc FUTURES/OPTIONS 07-06-2009 09-14-2009
HER’ Cc VT COMPUTER TECH PM (RPP2) 07-06-2008 - +. XX-XXXXXXX
HER c SMALL BUSINESS (RPP2) , 06-19-2009 98405-2009
SETM c BASIC SCREEN WRITING CLASS; 05-11-2008 07-02-2008
Cc BEGINNERS CHESS CLUB : 40-25-2007 "42-23-2007

SETM

 

{Hearing Date Prohibited Acts
“** NO INCIDENT REPORTS FOUND IN LAST 6 MONTHS **

 

 

Assignment Description
CARE1 HEALTHY OR SIMPLE CHRONIC CARE 01-05-2016

CARE1-MH ~ CARE1-MENTAL HEALTH : 04-09-2013

 

Sentry Data as of 09-15-2020 Individualized Needs Plan - Program Review (Inmate Copy) Page 1 of 4

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 28 of 82

 

Individualized Needs Plan - Program Review (Inmate Copy) SEQUENCE: 01423072
Dept. of Justice / Federal Bureau of Prisons Team Date: 09-17-2020
Plan is for inmate: WELLS, NATHANIEL JR 37833-086 ,

 

 

Assignment Description Start

PAPER LEGACY PAPER MEDICAL RECORD 12-19-2018
REG DUTY NO MEDICAL RESTR-REGULAR DUTY 01-15-2016
YES F/S CLEARED FOR FOOD SERVICE 01-15-2016

 

Start
ED COMP DRUG EDUCATION COMPLETE 07-02-2019

     

Most Recent Payment Plan

 

 

 

 

 

FRP Assignment: PART FINANC RESP-PARTICIPATES Start: 09-09-2019
inmate Decision: AGREED $100.00 Frequency: MONTHLY. .
Payments past 6 months: $600.00 Obligation Balance: $5,826,263.51
f Type Balance Payable tatus
1 ASSMT $100.00 $0.00 IMMEDIATE COMPLETEDZ
“" NO ADJUSTMENTS MADE IN LAST 6 MONTHS *
3 ASSMT $100.00 $0.00 IMMEDIATE COMPLETEDZ
** NO ADJUSTMENTS MADE IN LAST 6 MONTHS *
2 REST FV $11,496.25 $9,324.69 IMMEDIATE . AGREED
‘Adjustments: Date Added Facl Adjust Type Reason Amount. |
09-10-2020 SHE PAYMENT INSIDE PMT $100.00
08-07-2020 SHE PAYMENT INSIDE PMT $100.00. \
07-10-2020 SHE PAYMENT INSIDE PMT - $100.00 ©
06-10-2020 SHE PAYMENT INSIDE PMT $100.00
05-12-2020 SHE PAYMENT INSIDE PMT $100.00
04-10-2020 SHE | PAYMENT INSIDE PMT $100.00
4 REST FV $5,816,938.82 $5,816,938.82 IMMEDIATE AGREED i,

“* NO ADJUSTMENTS MADE IN LAST 6 MONTHS **

 
  

 
 

$ Payments commensurate
New Payment Plan: “No data |

    
  
  

   

i

re : wie See
You have continued to maintain clear conduct and good work reports. You have not saved $5 per month by placing the funds in the Pre-Release
account. Due to COVID restrictions you:have not.continued to take classes through the education department, such as the brain games class and the
parenting class

 

 

 

By 3/2021 Continue to maintain clear conduct and good.work reports. Save $5 per month by placing the funds in the Pre-Release account. COVID: ~~
restrictions are lifted continue to take classes through the education department, such as the brain games class and the parenting class.

 

By 04-2023 have saved $180 for release consideration. Continue to participate in programs. at your current pace. Maintain clear conduct with good work
reports,

 

  

No.
Management decision - will consider when within 17-19 months

     

11-05-18/B. CRAY 2CC/6MO=1600.50, BAL=85.07/FRP=25 QU

Cannot update contacts due to the following error message:

We're sorry about this error,

insight seems to have experienced a problem...

Bug

If this problem persists, please make sura Systems Development Branch is aware

 

 

 

Sentry Data as of 09-15-2020 Individualized Needs Plan - Program Review (inmate Copy) ' Page 2 of 4

 
’ Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 .Page 29 of 82

individualized Needs Plan - Program Review (Inmate Copy) SEQUENCE: 02423072
“ Dept. of Justice / Federal Bureau of Prisons

Team Date: 09-17-2020
Plan is for inmate: WELLS, MATHANIEL JR 37833-086 . . .

 

 

by submitting a trouble ticket with the error message potentially listed below in red.
Thanks for your patience!

Insight Home

 

 

 

Sentry Data as of 09-15-2020 Individualized Needs Plan - Program Review (Inmate Copy) Page 3 of 4

 

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 30.of 82

 

Individualized Needs Plan - Program Review (Inmate Copy) SEQUENCE: 01423072

 

 

Dept. of Justice / Federal Bureau of Prisons — Team Date: 09-17-2020..
Plan is for inmate: WELLS, NATHANIEL JR 37833-086 : , oo
Name: WELLS, NATHANIEL JR - DNA Status: SET02767 / 10-19-2010 |
Register No.: 37833-086
Age: 38

Date of Birth: 08-23-1982.

 

Inmate (WELLS, NATHANIEL JR. Register No.: 37833-086)

 

Date

 

Unit Manager / Chairperson - Case Manager

 

Date Date LG . —— Cy

 

individualized Needs Plan - Program Review (inmate Copy) _ * Page 4 of 4

 

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 31 of 82

\

F aloe :

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 32 of 82

Oo a & WO NH.

11
12
13
14
15
16
17
18
19
20

21
22

23

24

25

MELISA A. SANDERS - Cross (Levy) July 24, : 2017 - 172

 

> D2 PrP 2D FP 2D PF OD >

A Well, Lonnie would give me -- put the money in my bank.

 

 

activities that you engaged in?
A Yes. |
Q And the purpose of renting rooms, as I understand it, was so_
that somebody could use the phone line or the wireless
connection --
Yes.
-- at the hotel?
Yes. oe
Do you recall approximately how many times you rented rooms?
Oh, a dozen. I don't know. I didn't count. ,
More than five? Do you remember?
I think it was five or less.
- Do you remember the names of the hotels? ;
Doubletree, Radisson, Gateway, Marriott in Renton. I mean, a
couple. | - |
Q And when you rented these hotel rooms, did somebody else |
direct you to rent them?
Yes. |
Who was that?
Lonnie. »

Did Mr. Wells ever direct you to rent hotel rooms?

No.

Oo > 2 > 2D >

And you testified that you paid for the rooms but then

somebody paid you back?

 

Nickoline Drury - RMR, CRR - Official Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98104-——_—_

1

 

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 33 of 82

—_

ow ie) —

14
15
16
17
18
19
~ 20
21
22
23
24
25

 

oOo 86 BAB N OO Oo BP WD ND

MELISA A., SANDERS - Cross (Levy) duly 24, 2017 ~ 173

account and I would use my credit card.

Q Okay. Did Mr. Wells ever put money in your bank account?

A No. a : ° - °
Q You purchased cards as part of the activities that you just |
described in your testimony? | |

A Yes.

Q Did Mr, Wells ever give you money to purchase cards? |

A No. |

Q.. Did Mr. Wells ever pay you to purchase cards? ©

A’ No. | : -

Q You testified that you used your house --_ or that somebady .

stored precious metals or blocks of gold or blocks of copper at
your house -- ; | |

Yes.

“== or your apartment?

Yes.

Did you do that for Mr. Wells?

No. | |

You rented a storage locker at one time?

Yes.

oOo PrP OD YF OD YP. BD FY

And did you rent the storage locker at the direction of.

=
3

. Wells?

>

No.
Q You put things in the storage locker?

A Yes.

 

 

 

 

Nickoline Drury - RMR, CRR - Official Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101:

 

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 34 of 82

 

MELISA A. SANDERS - Cross (Levy) July 24, 2017 - 174

12
13
14
15
16
17
18

19

20
21
22
23
oy

25°

Nn Oo OH FP W ND

oO © @

2 > 2 > BD F DBD PY

 

 

-Q Did you put things in the storage locker of Mr. Wells'?

A No. |
Q The activities that we just described, MoneyGrams, renting |
rooms, purchasing cards, storing precious metals, renting a :
storage locker, Mr. Wells never paid: you to do any of those
things, did he? |
A No..

Q. And what about loading cards, did somebody pay you to load-

cards?
Yes.
And you indicated that you saw other people loading cards? »
Yes. ve |
How many times did you load cards?
I can't remember.
Can you give us a ballpark estimate?.
About 20 or more times.
Twenty times.

And how many times did you observe other people loading
cards?
A About that much.
Q. About 20 times?
A Yeah. |

-Q ~~ And when you observed other people loading cards, where did

this happen, where did this take place?

A In the motel and Erin Wiley's house and Nate Wells' house.

 

 

Nickoline Drury RMR, CRR - Official Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101--——-— "

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 35 of 82,

—_

NO
or

 

A
Q
A Yeah.
Q
A

store or some other location using the card; is that. correct?

were out there using the cards?

 

 

MELISA A. SANDERS - Cross (Levy) pos duly 24, 2017 = 175

Q Who did you see loading cards?
It was a lot of people.

Just a lot of people?

Do you remember their names?
Paris, Rodney, Shumika, Juanita -- no, not. Juanita --
Juanita, and other people.
Q And other people?
A ~ Yeah, | .
Q When you saw these people loading cards, do you know. who oe

directed them to load the cards?

A Yes.
Q. - Who?
A Lonnie.

|

Q Now, when you're loading cards, somebody else is out at the

A Yes. |

Q And somebody is calling in to you and telling you how sich’.
money to put on the card? | |
A Yes.

Q And you testified that there were approximately 46 people who}.

A Forty-six?
Q How many people were using the cards?

A. Four to six people.

 

Nickoline Drury - RMR, CRR - Official Court Reporter - 700 Stewart Street ~ Suite 17205 - Seattle WA 98101

 
Case 2:12-cr-00339-RSM Document 57 Filed.10/08/20 Page.36 of 82

41

12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

QQ Forty-six?

Q Four to six people. Okay. I'm sorry. You know, four to

everybody getting paid. I just pay my own ticket. I just watch

‘Nathaniel Wells that often.

Q Okay.

 

MELISA A. SANDERS - Cross (Levy) | July 24, 2017 - 176

Ve

A Four to six people.

six, or 46 people were?

A Four ‘to six.

Q Four to six people. Okay.
And these people used the cards. And then if they got ‘money

for using the cards, did they pay any of that money back. to. you?

A No. 7 |

Q Did they pay any of that money back to anybody else?

A I don't know. I never paid any attention to everybody --

myself. -

Q So these people who were out using the cards, were they

kicking money back to Lonnie Lillard? |

A | Yeah, I'm pretty sure. -Yeah.

Q But you don't know that for sure?

A No.

Q Do you know if the people who were out using the cards, were ™

they kicking money back to Nathaniel. Wells? -

A I don't know that. I didn't have communication with .

A I only talked to him when my brother told me to call him on-

the phone.

 

 

Nickoline Drury - RMR; CRR - Official Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA $8101-—_-— :

 

 
Case 2:12-cr-00339-RSM. Document 57. Filed 10/08/20. Page 37 of 82

“

 

 

Salou

 

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 38 of 82

oOo a & Ww N

11

412

13
14
15
16
17

18.

19
20

22

23 |
24

25

 

" MIKAH QUINN - Cross’ (Levy)  Suty 24, 2017 - 247
Q Nine felonies? |
A | Yep.
Q Okay. So we know one of them is robbery and one of them ts
bail jumping. What are the other felonies for? “
‘A Just escape from community custodies, bail jumping, and one.
identity theft, and an assault three.
Q You have been to prison? . | ay
A Yes. | | - - 8 ae
Q . How much time have you done in prison?
A I did three years my first time.
Q . And this was before the robbery?
A Yes. | |
Q Okay. Now, your next stint with Mr. Lillard, what , if
anything, did you do to assist Mr. Lillard with his activities?
“A What do you mean? | -
Q Well, what did you -- you went to Western Union offices?
A Yes. .
Q Did you load cards?
A Yes. )
Q Did you act as a runner?
A Yes.
Q What else did you do?
A Virtually everything. I did everything that everyone else
was doing. | oes ne
Q Well, what are some of the other things that. you did besides

 

 

Nickoline Drury - RMR, CRR - Official Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101-—————~

 

 

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 39 of 82

nd

ND RO RO ND OR a eka ka ke a ke : ,
-F ON FF OC OO ON DOD oO FF YW NY = DO OD nN OD HG BR WwW DN

No
oa

MIKAH QUINN - Cross (Levy) : , July 24, 2017 = 248

 

 

 

act as a runner and load cards and go to Western Union offices?
A I went to stores with Lonnie, looked at different merchant
machines, I went around and got receipts with him, for him, I
lived at his house with him. Did -- did everything.

Q@ And during the time that you were doing all of these things,

is it fair to say that you did not have much involvement with |

~ Mr. Wells?

A No, I didn't.

Q And when you did all of these -- 80 you were pretty close to
Mr. Lillard for this period of time, were you not?
A Yes. |

Q And when you did all of these things that you were doing, was
it mostly under Mr. Lillard's direction? |

A Yes. |

Q Now, during the period of July to November of 2015, were.

there other people acting as card loaders?

A Yeah,
Q Besides you?.

A Yes.

| Q How many other people were loading cards besides your
A I don't know. It would change, you know, off and on. You

know, new people would come on; other people would act as
( :
runners. I don't know. Probably five or six people.

Q I'm just trying -- I'm sorry. This isn't a test, but I'm.

‘trying to get a sense of how. many -- approximately how many other |

)

Nickoline Drury - RMR, CRR - Official Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA $8104-—_—-

 

a

 

 
ah

Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 40 of 82

oS co co ~“ Oo a wo —

NS NO Nh NO BRO he) amok. —_ ad — —_ ack oh om —_
ai aS oO nN —_ Co © co ~ oO oI a wo No —_

 

MIKAH QUINN - Recross (Levy) duly 24, 2017 - 265 ©

RECROSS-EXAMINATION |

BY MR. LEVY: | ;

Q Do you know what's involved in programming the machine,

Mr. Quinn?

A You mean programming the point-of-sale machines?

Q Yes.

A No,

Q You don't know what's involved?

A No.

Q Do-you know who knew how to. program the point-of-sale

machines? -

A Yeah. Lonnie.

Q Did you ever see Mr. Wells program a machine?

A No. |

Q And you said that you saw him load cards?

A Yeah.

Q Where?

‘MS. BECKER: I'm sorry. Who?
A Everywhere. .
“MS. BECKER: Mr. Lillard?
MR. LEVY: Mr. Wells.
Did you see Mr, Wells load cards?
Yeah. | |

_ Where?

> Oo > DOD

Emerge Industries.

 

 

Nickoline Drury - RMR, CRR - Official Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98104 * “

 

 

 

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 41 of 82

“a Oo . oO A

12
13
14
15
16
47
18
19
20
21
22
23
24
25

 

Oo © ©

 

L-—_Nickoline Drury - RMR, CRR - Official Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101--——

MIKAH QUINN - Recross. (Levy) : July 24, 2017 - 266

MR. LEVY: Nothing further. .

THE COURT: All right. Counsel, that wil) bring: us to
the end of our day. Because of the Court's schedule, we'T1] start
at 9:30 tomorrow, but we will do our best to maximize our time
for tomorrow. All right. So 9:30, right here. 3

We will be at recess.

(Proceedings adjourned. )
CERTIFICATE

I, Nickoline M. Drury, RMR, CRR, Court Reporter for the
United States District Court in the Western District of
Washington at Seattle, do certify that the foregoing pages are a
true and accurate transcription of the proceedings to the best of

my ability.

/s/ Nickoline Drury

Nickoline Drury

 

 

 

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 42 of 82

 

 

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 43 of 82

 

DEREK HILL - Cross (Levy) oo . .. duly 25, 2017 - 373

—,

NO nO dD NO NO — — —_ — —_ —_ = = > — '
& @ NO _ oO © eo  ™ m a & & NO > © © © ~™ © or b wo Nh

oN
or

, were not a fraudulent transaction, a reversal would occur..where

we know which-individual: leaded:

 

 

use a merchant ID and they would run a reversal back onto a card,
thus loading money from that particular merchant, add it to their
account, back onto a particular card. .

Q So a reversal would occur, for example, if somebody -- if.it

somebody would purchase goods and then take them back and then
the funds that were originally used to purchase the goods would |
be loaded back onto the card. Is that essentially what a |
reversal consists of? |

A That's how I understand it.

   

Q In thts cade’ With respect

 
  

A -Not for every #ingle transac |
Q Okay. For some of these transactions, we know that a certain
specific individual was the one who actually loaded the cards in
that particular transaction? |

A You're making a distinction between who loaded the. cards and
who then spent the cards, is that what I'm understanding? \

Q Well, let me -- os

A I don't know if -- sorry to interrupt -- I don't know if as

wecannot Say’who" To

 

Q Okay. And we know with respect to Exhibit 7, the one with
the pictures, we know, in the case of certain transactions, who
the individual was who attempted to use that particular card? «.

A Correct..

 

Nickoline Drury - RMR, CRR - Official Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA e810 stencil |

 

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20. Page 44 of 82

 

 Edaloe

 
Case 2:12-cr- -00339- RSM Document 57 Filed 10/08/20 Page AS of 82

RON WYGBRe 1:18-cr-00240-LJO-SKO. Document 42-2 Filed 07/01/20 | Pogedeterrn
CHGUN LAF tay etal

enetinnialameanitecdanncrn

TANECAGL EMBER Of CUMEIOER GN * Ac a im te 6 : ab me re
ro Wnited States emate wiists AMHR

WASHINGTON, DE 20510-3703 tes con TURPIN TN

  

 

2 KSES SPA OFS UF RAL DING

aati Slo AC aaa
iat was
. April 20, 2020
Michael Carvajal
Director of Federal Bureau of Prisons
320 First St., NW

Washington, DC 20534

Dear Director Carvajal,

| write with deep concern fbi Wealth ids of tre thinned pinto for the

employees thet work in our federal prisons. I respectfully request an update about any steps the

Bureau of Prisons (BOP) is taking to protect federal prison facilities, specifically: regarding the —
_ federal correctional institution in Sheridan, Oregon (FCI Sheridan).

My office has received numerous alarming reports from employees and family members‘of”
inmates at FCI Sheridan, alleging that proper precautions to prevent the spread of COVID-19 are | ae
not being followed, In light of national. reporting that has demonstrated the ferocious infectivity |
of COVID-19 in confined spaces such as prisons, it is of paramount importance that BOP . |
address these concerns. This crisis must be met with the strictest commitment to the. healitv edt

safety of everyone, whether incarcerated or not.

With this commitment in mind, please answer the following questions about the safety. of FCI
Sheridan during this crisis.
* How is BOP implementing social distancing requirements, including while prisoners are
in cells, during mealtimes, and during work time?
¢ What procedures are BOP staff following when an incarcerated person begins to show
symptoms of COVID-19 and how do those procedures change ‘as the person either begins
to recover or their condition worsens?,

o Additionally, how is BOP facilitating the isolation of ill inmates? °

* Does FCI Sheridan have facilities and supplies to handle-a surge of COVID-19 cases
within the incarcerated population i in the prison?

o Please provide an estimate of your current stock of personal protective equipment,
an estimate of how much FCI Sheridan will need, and any current plans to obtain
more equipment.

« Does FCI Sheridan have a plan in place to ensure adequate staffing, should there be a
workforce shortage due to COVID-197

+ Does BOP and/or FCI Sheridan have existing relationships and emergency plans with
community facilities-and partners to handle a more widespread outbreak or other serious
emergency during this time? ole

« Since the Center for Disease Control has recommended wearing ‘protective facemask
has this been implemented in the prison system?: Are incarcerated people allowed to: wear:

 

 

masks?
Gne NE TITH AWERNTIE: 405 SAST STE AC AL ANSEF bra pa ne tit aig Wek. haa . FOP SEE
RU ABT ane ingen peu way AE WUC TEALSTE Wien ae TSHR
PORTLAND, 08 97282 COOGEE CAT O74 Sti ait dew ht ots Sun iat SAL OROTIN
Ge Pe Spt api TACORANE LTT Sag Cette ot BENE OR ATID : AS aE,
Wd a Tent + Bae oe week Le Bae aT AD

HTTP AKDESL SERRATE GOV

PH TE ON ETIVE FE OPER

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 46 of 82

Case 1:18-cr-00240-LJO-SKO Document 42-2 Filed 07/01/20 Page 2 of 2

¢ What other steps have been taken to prevent the spread of COVID-19 to BOP inmates
and staff?

T respectfully request a response to these questions by no later than May 1, 2020. My office —
initially reached out to FCI Sheridan on March 27, 2020 and has net heard back from them. or ne
from the BOP. Everyone in federal prisons, from staff to inmates, deserves a safe environment,
and | am eager to hear how the BOP is acting to create one, | appreciate the ungeneseried.
situation you find your agency in:and welcome-.a quick response as this situation demands
urgency.

 

 

Sincerely,

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 47 of 82

 

 

 

 
*

Case 2:12-cr-00339-RSM Document 57. Filed 10/08/20 Page 48 of 82
Case $:20-0y "3 262-AC Document 10 Filed oar? Pageiofs .

BILLY J. WILLIAMS, OSB #901366 _
— United States Attorney

JARED D. HAGER, WSB #38961

Assistant United States Attorney

_ U.S. Attomey’s Office for the District of Oregon

1000 SW Third Avenue, Suite 600 ce
Pordand, Oregon 97204-2936 - Bee
‘Phone: 503.727.1120. eg
- Email: jared. hager@usdoj.gov —
“Attorneys for the Government

 

| UNITED STATES DISTRICT COURT |

DISTRICT OF OREGON

DUSTIN C, SHEPHERD, | Case No. 3:20-cv-01262-AC

Petitioner,

| DECLARATION OF BRICE INGRAM iN
v. woes SUPPORT OF RESPONSE TO PETITION =
: | FOR WRIT OF HABEAS CORPUS |

ANDREW COOPER, Acting Warden, PURSUANT TO 28 USCC. § 2241

Respondent. | |

DECLARATION |

1, Brice Ingram, hereby declare the following under penalty of perjury pursuant to BUSC.§ 146, :
| and submit this declaration in support of Acting Warden Andrew Cooper’s Response to'Petitioner
Dustin C. Shepherd’s Petition for Writ of Habeas Corpus.
1. I currently hold the position of Environmental and Safety Compliant: Adminstrator for the: :
‘Federal Correctional Institution in Sheridan, Oregon (“FCI Sheridan”). 1 have worked at the .

FCI Sheridan since 1999.

Page Declaration of Brice Ingram in Support of Response to Petition

 

 
 

 

Case

2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 49 of 82

Case 3:20-cv,01262-AC Document 10 Filed 0/4="20 Page 2 of 8 |

. This Declaradon is based on my first-hand knowledge eal review of agency : do

. [have written this Declaration with the assistance of couse, and affiom each fact sumed He :

N

In my role as Environmental and Safety Compliant Administrator, iam seponale foe

overseeing the safety and cleaning equipment, fo include chemicals, authorized by the, ,

Federal Bureau of Prisons (“BOP”), along with the staff and inmates that utilize such for- os eee

F CI Sheridan.

toe Dg

 

including Declarations that Health Services Adminietentor, Lieutenant Colonel “Amaoda cay &

Hustoa, has submitted i in this matter and in a related matter, String % | Salaser, No 3d-ev :
00712-SI (D. Or). |

herein. if called on to ceatify, I would swear under oath to the ruth of these facts,

PCI SHERIDAN STRUCTURE AND. POPULATION

FCI Sheridan is split into three separate facilises: (1) the Federal Correctional Tnsianio oe
“the FCI); (2) the Federal Detention Center (ihe FDC": snd, 3) the Federal Prison. eps

Camp. —

Petitioner Shepherd is housed at the FCI. The BCT is divided into four housing anita Back Ds

unit has an A side, a B side, and Unit Team staff offices in between the A and Besides.

As of September 9, 2020, FCI Sheridan housed 1,522 inmates. The i inmates are spporioned Se

among the theee facilites: the FCI has 911 inmates. The FDC has 259 inmates. ‘The The Camp. oe

has 352i inmates.

by design. The BOP has adopted CDC Guidelines that teach maintaining physi Iai ace! 2 ees

FCI Sheridan’s population has significantly decreased over a the past four (4) months. This ie

is a pillar of good practice to reduce the incidence and spread of COVID-19. In this

context, overpopulation in a prison is a cause for concern. FCI ‘Sheridan has made —

__ deliberate efforts to reduce its population.

Page2

Declaration of Brice Ingcam in Support of Response to Petition

 

 

 

  
  

 

 
>

Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 50 of 82

Case 3:20-cv-N1262-AC Document10 Filed 09/15/20 Page3of@

9.

10.

11.

As mentioned by the FPD, on April 14, 2020, FCI Sheridan housed 1,787 inmates: Sw
Stirling ». Salazar, No, 3:20-cv-00712-SI, Dkt. 16, Am. Petiion at 8 (D. Or. june 1, 2020)...
That number has steadily declined: | :

a. 1,619 inmates on June 29. See i, .

b. 1,601 inmates on July 12. See id. Dkt. 27, Resp. to TRO at 11 Guly 13, 2020).

¢. 1,565 inmates on July 22. See id. Dkt. 31, Supp. Stans Rep. at 1 (uly 22, 2000), mes

d. 1,534 inmates on August 17. See id. Diet. 38, Kellec Declaration 47 (Aug. 18, 2020). ” |

€. 1,522 inmates on September 9. oe
In addition to reducing population, FCI Sheridan has accepted few new esha :

‘pandemic arrived. Since July 2, 2020, we have taken in: 23 few iamates ih July; 44 in August, Le
and 44 in September, primarily due to new designations, selé-surendess snd poesia ee

inmates from the USMS. In each case, special consideration was given ‘on here 10 house =: : |

cach i inmate to ensure all I safery quarantine protocols were followed.

  

All new incoming inmates to FCI Sheridan are screened for symprome: ceed, a : .
quarantined for 14 days before being released into the general. population. Au inenates :
leaving FCI Sheridan are likewise screened, tested, and quatantined for 14. days, if —. ste, : 3

 

before entering the community. Where a 14-day quarantine is not possible, oo cr Seen . oie

‘communicates thet fact with appropriate community public health officials.

BOP PHASED APPROACH | °

. The BOP is cure in Phase 9 oft appronch to managing the COVID-19 ander =

 

_ Each Phase has an associated document detailing modified operations and inven we

Page 3

minimize risks. See Ex. 1, Coronavirus (COVID-19) Phase Nine Action Plan, dated August —
5, 2020.

Declaration of Brice Ingram in Support of Response to Petition
Case

2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 51 of 82

Case 3:20-cv,"1262-AC 1 Document10 Filed 09/1°'20. Page 4 of 8
(a) —

13.

The Phase 9 ‘Action Plan was issued on Aopen 3, 2020. It describes guidance for,

transferring i inmates between BOP institutions to ensure health and safety See id, at 7-10.

14.

16.

17,

Page 4

 

Specifically, Phase 9 requires all BOP i institutions, including FCI Sheridan, to be quarsatined ae
for at least ewenty one (21) days in order to allow for fourteen (14) days of quarantine plus _ 2
seven (7) days to test for COVID-19 both upon being admitted to and prior to release from

quarantine. Seed at 7.

FCI SHERIDAN *S PANDEMIC RESPONSE

. FCI Sheridan is implementing the BOP's national phased. approach, To ensure smaximum
physical distancing while meeting out institutional safety goals, FCI Sheridan has. limited :

 
 

inmate movement and modified institutional operations to allow i inmates on work deuals
- only if they are housed together. Ac the FCI we have modified operations withia the inmate : a :

. housing units to limit the amount of inmates out of their assigned cells at a time and is in the -

general inmate.use areas. See Ex. 2, Inmate Movement Emails.

We are mindful of the many challenges inherent in battling « highly infectious disease within

the prison setting. ‘Though our modified operations have. cxested mere onerous conditions e es
of confinement with respect to inmate movernent, our aim is to -ensurc-snaximum physical oS

diseancing among inmates and staff. Where possible, we have rolled out sternatives, such as. a : Loughe
a Teleconferencing Unit (VTC) in the FCI visiting room. Working with the Federal Public oe

accommodation of last minute requests to the best. of ‘our abilities. In addition to” this, wie. : e ee
also coordinate, with the federal courts and recently. local fopayy, courts to provide video 2. : :
To minimize the incidence and spread of ‘the. coronavirus, “Fel Sheridan bat seo Sag

 

Declaration of Brice Ingram in Support of Response to Petition

 

PD tert a le as i

video conferencing for i inmates. to speak with thelr begat counsel We bave one e (1) Video. Sgt

 

Defender's Office, we ¢ schedule VIC and unmonitored attorney calls as eequestd, to include pees

 

 
Case 2:

12-cr-00339-RSM. Document 57 Filed 10/08/20 Page 52 of 82

Case 3:20 cy POR AC Document 10 Filed 09/1" PageSof8 ©"

18.

implemented sanitation and housckeeping plans, including mass purchases of ceasing
chemicals, gloves, masks. Se Ex. 3 at 1 (PPE Quarantine Inmates, dated Apsil 30, 202).

We have taken additional steps to safeguard storage of cssential equipment, including by ce

regularly i inventorying personal protective equipnent a and cleaning chemicals,
FCI Sheridan is undertaking heightened sanitation measures throughout the fact, to

ensuce cleanliness. See Ex. 4 (Covid Sanitation email with srvachments dated August 2, a

2020).

19,

20.

FCI Sheridan created a safety plan to address the pandemic tisks, which we heve updated es “
needed. See Ex. 5 (COVID Safety Message Plan, dated April 6, 2020); Ex. 6 (COVID Safety
Message Plan, dated July 8, 2020), me

In addition, FCI Sheridan has modified the way it deploys our human resources in response
to the pandemic. To limit risks from staff, we impose 9 14-day quarantine ‘for staff
transferring from other instirutions with COVID-19 cases. We also adapted texining, wig
conference calls on all shifts to update and educate staff. We are seeking to recruit and hire

new staff, including Health Services staff,

. To protect staff and inmates, FCI Sheridan has granted administrative Jeave for staff with

increased risk duc to exposure on an ongoing basis. We offered fit-testing, fot N95.

respirators to all FCI Sheridan staff (308 out of 317 FCI Sheridan staff have been fit-tested),

and require face coverings be worn in all public settings. We also provided insmuction on

how to meet new requirements for all FCI Sheridan staff to practice good personal hygiene. : .

If a staff member may have close contact with an inmate suspected’or confirmed to have |
COVID-19, such as medical. personnel, FCI Sheridan requires the employes to: wear

. appropriate level of personal protective equipment, including N95 respirators, eye

Page 5

protection, gowns, and gloves.

Declaration of Brice Ingram in Support of Response: to Petition

 

 
Case

2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 53 of 82

Case 3:20-cv-1262-AC Document10 Filed ote Page 6 of 8

29.

e)

FCI Sheridan has repeatedly reinforced the dangers of the pandemic and the importance 0 of

following. mitigation measures. We have posted signs throughout the instination regarding s :
handwashing, face coverings, proper donning/doffing procedures for PPE, and COVID-19

symptoms. We hold regular staff meetings and training to ensure ‘staff understand covip-
19 requirements, using conference calls and modified ‘in-person cosetings ‘to mainisia
distancing, For example, FCI Sheridan's weekly meeting regarding inmates housed in the

Special Housing Unit was changed to 2 teleconference meeting to limit staff exposure from fe

_ each facility. See Ex.7 (SHU Meeting Teleconference Email, dated July 20, 2020)...

. FCI Sheridan tasks supervisors with i inspecting the facility and identifying deviations. from .

policy and guidance. We advise all FCI Sheridan staff that. they are abject to discipline for -

failing, to follow COVID-19 requirements, In addition, we require staff to repost to

management any misconduct of which they become aware, such as violations’ of safety”

‘protocols. We remind staff in person and in writing of their right to report safety violations :

Offices, the Central Office, the Office of Special Counsel, or to OSHA. Sw Ex.8

24.

these inspections a number of mechanical items are inspected to include the flration vue dl

without fear of retaliation, whether the report is made to institution | Hanagemens, Regional ES

(Mandatory Use of Face Coverings for BOP Staff. Memoranduen, dated August 24, 2020).

The air handler systems at our three facilities are inspected ona ‘ane basis. ‘During

system. We are not aware of any evidence that COVID-19 is transmitted actoss building-

_ ventilation systems, and the relative lack of positive cases at the FCI suggests to us that such ley

Page 6 |

transmission does not occur.

. Lastly, as discussed above, it should be noted that all new inmates and soon-to-be releasing oe .

inmates must be quarantined for : at lease 21 days. In addition, i inmates who test posisive and/

or ace symptomatic for COVID-19 must be placed in medical isolation until: they are

Declaration of Brice Ingram in Support of Response to Petition

 
Case 2:

12-cr-00339-RSM. Document 57 Filed 10/08/20. Page 54 of 82

Case a20-cy “Y262-AC “Document 10 Filed oan 30 Page 7 of 8

26.

symptom free for at least ten (10) days.
Though we initially housed all new inmates in quarantine at the FDC, we have: sirioe
modified that to house new inmates ultimately designared to the FCI within the FCI itselé,

“father than at the FDC. This change allow us to better manage the relatively limited space

o and beds we e have at the FDC, without increasing risk of transmission because the FCI bas

~ adequate space to quarantine new inmates as necessary.

27, On

28.

September 4, 2020, FCI Sheridan received new inmate transfers. Among these new
transfers, there were 3 individuals that tested positive for COVID-19. ‘Twe’ of those are
currently quarantined at-the FCI, which is their final designated facility. The other is
quarantined at the FDC for now, but will be transferred to the FC] when his ‘sympoms 7 . ,
resolve and he no longer tests positive. . . .
In sum, the BOP’s Modified Operations Protocol imposes strict rules to esuure physical
distancing, and remains in effect, Our primary concern is maintaining the relatively Low rate
of incidence and transmission of the COVID-19 virus at FCI Sheridan, while ontning safety |
and general order. We continue to monitor the situation, which ein be subject to daily and
rapid changes. | son

I declare under penalty of perjury that the foregoing is uue and correct.

Executed this 14 day of September, 2020.

Page 7

    

Sate INGOT ?
Environmental and Safety Compan
Administrator

Declaration of Brice Ingram in Support of Response to Petition
 

Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 55 of 82
Case 3:20-cv-1.262-AC Document 10 Filed 09/15/20 Page 8 of 8

_ CERTIFICATE OF SERVICE.

Thereby certify that a copy of the foregoing DECLARATION OF BRICE INGRAM IN
SUPPORT OF RESPONSE TO PETITION FOR WRIT OF HABEAS CORPUS was, Ae
placed within a first class postage prepaid envelope, marked LEGAL MAIL OPEN: ONLY IN. a
PRESENCE OF INMATE and deposited i in the United States Mail within the offices of the. United : .

States Attomey or at a United States Post Office according to established office Practice at Pondand, 7 . - ee

Oregon, on September 16, 2020 addressed to:

Dustin Shepherd
FRN: 60163-060. |
FCI Sheridan
Inmate Mail/Parcels |
P.O. Box 5000
Sheridan, Oregon 97378 3
Keith W. Ba j
KEITH W. RAMSEY a

Paralegal Specialist

 

 

 

CERTIFICATE OF SERVICE

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20

E hailed

Page 56 of 82

6m :
A

 
 

.
—_—

Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20. Page 57 of 82
Case 3:20-cv-01" "2-AC Documenti1 Filed 09/15/2" Page 1:of 9

nity}. WILLIAMS, O&8B #901366 —
United States Attorney
JARED D. HAGER, WSB #38961
Assistant United States Attorney _
U.S. Attorney's Office for the District of Oregon —
1000 SW Third Avenue, Suite 600
Portland, Oregon 97204-2936
Phone: 503.727.1120 |
Emaik jared.hager@usdoj.gov
Attorneys for the Goverment

UNITED STATES DISTRICT COURT

DISTRICT OF OREGON

DUSTIN C. SHEPHERD, Case No, 3:20-c¥-01262-AC

Petitioner, 7
| 7 | DECLARATION OF AMANDA HUSTON .
v _ INSUPPORTOFRESPONSETO

PETITION FOR WRIT OF HABEAS

ANDREW COOPER, Acting Warden, CORPUS PURSUANT TO 28 U.S.C. § 2241 _

Respondent. | -

DECLARATION

I, AMANDA HUSTON, hereby declare the following under penalty of perjury pursuant to 28 U.S.C. >

§ 1746, and submit this declaration in support of the Acting Warden Andrew Cooper's Response to

Petitioner Dustin C. Shepherd's Petition for Writ of Habeas Corpus. :
1. I hold the position of Lieutenant Commander with the United States Public Health Service
Commissioned Corps. I am also the Health Services Administrator and have wotked at the

Pagei Declaration of Amanda Huston —

 

 
 

Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 58 of 82

Case 3:20-cv-0"72-AC Documenti1 Filed Over Page2of9

Federal Correctional Institution in Sheridan, Oregon (“PCI Sheridan”) since 2011. 1 have
een a registered narse since 2001. “ | a : . ae ee :. :

I have been the Health Services Administrator since July 10, 2020, ‘Prior to at, Ls the

Infection Control Norse, and was responsible for eporlintieg FCI Shesidan’s, clinical

response (in conjunction with the Clinical Director) toi infectio 5 di

- coronavirs (COVID-19). Additionally, 1 secved in the role as Quality Name and * was _

zesponsble for improving the healthcare process in Health Services,

. This Dect is bused ony Ginn tow and evi of agency dosent TI

. Petitioner Shephetd i is housed at the Federal Comectional Institution at FCI Shexidan (‘the —

have written this Declaration with the assistance of counsel, and affnm each fact stad esta.
If called on to testify, I would swear under oath thar the facts described herein ase tue. s

FCP’), I submitted a declaration in support of the Government's apporition to seal we

similar Petition for Writ of Habeas Corpus brought by an inmat ‘at the F tea” oe

Center at FCI Sheridan (“the FDC”) in the case Stirling 2 Slee No. 320-0072, Di 0

(Aug. 18, 2020).
COVID-19 CASES AT FCI SHERIDAN |

. The nore nears i demand vag ed

. States and entire globe. No places completely suf fom the disease As the CDC sec onizes,

ptison envitonments pose difficult circumstances for preventing and slowing 5 apeead of oe oe

this disease. ‘See CDC, Interim Guidance on Management of Coremauiras Disease 2019 (OVID)

“hn Correct and Detention Facilites, updated: July 22, 2020, ‘poatetle a

Page 2

entionhtml (last'visited Sept. 10, 2020). FCI Shesidan has been relatively »

successful in meeting this challenge so far.

Declaration. of Amanda Huston.

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 59 of 82

6.

Case 3:20-cv-04°72-AC Document 11 Filed onr15/%" 5 Page 3.of9

To date, 0 employees out of a total 318 employees have tested positive for COVID-19. FCI

Sheridan has offered on-site testing for employees, and many employees have accepted

opportunities to be tested. The 0 positive cates axe ont of eppronimately 230 total eff et,

Additionally, staff have been provided information on two free testing sites in a the local

: community.

To date, Sve inmates hve teed positive, thee ate or were housed at.the FG; two ane

housed at the FCI (and were positive while on intake quarantine), sand none are at the Prison

 

Camp. The situation at FCI Sheridan has remained stable ia the montli since my Deck

in the Séining matter. All but one inmate is considered secovésed. The unrecovered iamate seg *

_ came in to the FDC isolation area from an sislift on September 4, 2020 and vésted positive at

‘ Page 3

intake. He is still in isolation but is now not symptomatic,

. FDC inmates have been provided 1.) Two rounds of comprehensive testing for COVID-19; _
once in early July and once in mid-August, 2.) Continuous sandon testing, end 3) Additional ©

testing for inmates at risk (geriatric, HIV+, and those with pertinént chronic health

conditions). .4// FDC inmates are again being tested today & tomorrow September ed
SCREENING AND TESTING FOR COVID-19 oo

FCI Sheridan is following BOP national guidelines for scieening and testing inmates, otaff =

sind other correctional workers, and anyane else who enters or leaves the facility.

a. ADFCI Sheridan inmates receive regular nurse end paramedic evaluation to check for
COVID-19 symptoms. In thie context, regulat means daily visits to each housing unit | .
to deliver medication, and to review inmate concerns or symptoms in person of
through paper Intoate Requests to staff. In addition, inmates may request clinical”
services on a daily basis (ie., “sick call”), as needed, consistent with BOP policy. See

Exhibit 1, BOP Progeam Statement 6031.04, Patient Care, pp. 21:23, Section 17;

Declaration of Amanda Huston

 
 

Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 60 of 82
‘Case 3:20-cv-04°°2-AC Documentii1 Filed Oo Page 4 of 9

Triage/ Access to Care. | | |
b. Any FCI Sheridan inmate that has COVID-19 symptoms is isolated and tested.
c. Where an inmiate has been identified as having COVID-19, FCI Sheridan condneti :
__ stuntegic testing, For instince, an FDC inmate's positive test rerult on July 2 ed toall :
but two FDC inmates being tested. The two hokdonts sefosed multiple times to be"
‘tested, ‘were cncated on the seasons tha ting is important, and wese ly pled 4
in quarantine. Wé would implemen snd prooealforain he eva gle : 5) a
exaployee received a positive test est | oe | | : . oe
d.. FCI Sheridan also conducts contact cing tnd texing in iesponse mate tg es
| positive or presenting as symptomatic. For instance, in sesponse to the Jly 20 postive |
case, all 120+ inmates in the J2 housing unit were acreened for syimpeonns aad testi 4 aoe :
(on July 21, 2020), quarantined in small cohorts, and then resereened for symptoms =
‘and re-tested on August 4, 2020. - 5 Oe a e
e. FCI Sheridan conducts periodic sxteating of FCOVID-19 soigiin es Weseitowed
| up on the mass testing on July 21, 2020, with. serial setesting, consiatngafs ssadoed ; “ye 34
sample of speimately ive tests per day until 14 day from the last expo the : ae e a
positive inmate, ie., until August 4, 2020.. We have also begun madom wing of ‘

 

inmates from all housing unis, including the FCI, and.Camp,

 

£ FCI Sheridan. conducts mandatory daily screening for inmate oroikens, ondaletiog:
‘temperature and symptom checks. Any jnmete with a fever, who fails any. y COVID- gong od
"19 related health questions, or who exhibits any COVID- 19 related symptoms is not : |
permitted to work. Inmates who exhibit signs of illness are omen feed wie A“
Health Services for: testing and to be placed i in quarantine or r isolation.

Page4 Declaration of Amanda Huston

 
Case 2:12-cr-00339-RSM_ Document 57 Filed 10/08/20 Page 61 of 82
Case 3:20-cv-04°"2-AC Document 11 Filed oa/35i2" 5 Page 5 of 9

g- For staff, FCI. Sheridan conducts mandatory daily screening, which consists of

temperature checks and. symptom assessment before entering the workplace. Asy .
staff member with a fever, who fuls any COVID-19 seated beaks questions, oe who
exhibits any COVID-19 related symptoms is not permitted to work. FCT Shetiden :
"suff who exhibit signs f liness are not petmited to setum to the faity until thle
symptoms have resolved and they have been medically cleared to retum to work. Se | |
"Exhibit 2, COVED Screening Email, dated March 18, 2020; Exhibit 3, COVID_
| Sereening Email, dated March 19, 2020, Co Ag.
h. Also for staff, FCI Sheridan offers pod mass tig of aff bepond mandatory -
daily screening. To date, staff have had seven (7) opportunities to be tested. These, |
mass testing opportunities for staff have been voluntary, but largely accepted. To date, :
FCI Sheridan has conducted 230 staff tests, with all returning negative cesuls, “PCI
Sheridan bas slao granted administrative leave for staff that wanted to be tested |

thorough theit Primary Care Provider. FCI Sheridan staff have. been. given. . - “

infoimation on two freely available local testing sites. .
i. FCI Sheridan i is cutrently using the CDC’s symptomt-baséd criteria fos rlosing ay. a

COVID-19 positive inmates ‘from isolation. See Exhibit 4, BOP Medical Isolation i -

: Checklist COVID-19, dated July 31, 2020. Those: who test positive are placed in a

medical isolation ‘until they meet. the eynptombased cmd PCI Shaan,
| impletoented in edehence to the cnmeat CDC appotch A positive cae mst mist |
CDC caitetia to be released from isolation. ee
" 10, FCI Sheridan is using two types of COVID-19 tests.
a. An FDA-approved, rapid, point-of-care (“POC”) test called the Abbott 1D’ ‘Now . es
bia! (ast visited Sept 10, 20028). This fost :

 

ro Bebe

Page5 Declaration of Amanda Huston

 

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 62 of 82
Case B:20-cv-0F TPAC Document 11 Filed oS) Page 6 of 9”

mel mi Cn ah Inet Adin ce

Sept. 10, 2020). Abbott ID Now testing occuis on-site, with results avaiable in about

15 minutes.
. The polymemase chain reaction crc’) jet, whichis sent out to a lab, ‘tnd is the :
| pimary dingo tt for he Sa-CoV-2 vin which ees COVID- 19. The PCR
_ test is a molecular test performed on respiratory secretions using nmcleic seid .
amplification technology (CNAAT”), usually a reverse: transceiptte-polyinense chain 2
-teaction (RI-POR”. The el and andog ing done wing the PCR tr For ;
more information about PCR testing we www.genome,gor/abou ane
| i Pact a et (ase visite Sept. 10, 2020). Por Bok a
testing, FCI Sheridan uses two bac (1) The Oregon State Public Health ae ee
_ Laboratory, state public heath lab that has returned test seul to FCI Shexidan by |
the nextday; and @) Quest Diagnostic, temo nat py ot oe
results to FCI Shesidan within 3-5 days, but at times up to 14 days. a
. ining ting rr to the BOP iatinsl contac with Quest Dingnowi,. Pal ; |
Shesian coordinated wit Ymill County Public Health to use a gant-baed ting, ee
facility, LabCorps. The results from this lab took between 5-14 days. | Q
11: PCI Sheridan's comprehensive etn ono que Menage bed
ot All symptomatic inmates are tested. : ees
b. Al sevinptosoade inmates with known, epoca contact with « COVID-19 oe |
are tested.

c. All new intake inmates are ‘tested twice, New intake inmstes incude new

~Page6 Declaration of Amanda Huston

 

 

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 63 of 82 .
Case 3:20-cv-04°°2-AC Document 11 Filed 09/15/55 Page 7 of 9

commitments, voluntary surrenders, writ retuns, and transfers These inmates ave
tested upon entrancé with a rapid test, and tested after.14-days of quatantine with a
~. lab PCR... | .
a. All inmates returning from trips.of more than 24 hours spent in the community are e
| tested. This includes i inmates returning from court hearings, hospital, fudough, etm. .
e. All nunates on aduission to quarantine and discharge from quarantine ae tested.
£ All teleasing inmates are tested.
g All transferring inmates are tested. |
12, PCI Sheridan continue o coordinate with local poli eal officials to plan for fst mast
testing ofall amatey at FCI Shesicen, if indicted, n adtion tothe random tating and the |
| inmates at the FDC who have already been tested mmltiple times, FCT Sheridan has begas
randomly selecting inmates for testing fom all housing units, including the Camp‘end FCI. os
OTHER PANDEMIC-RESPONSE MEDICAL MEASURES
13. FCI Sheridan issued masks to all staff and to all inmates. Ser Exhibit 5, Mandatory Face.
‘Covering, dated Apsil 15, 2020; Exhibit 6, New Masks, dated April 22, 2020; Exhibit 7, Seaff ns
Fitness Center, dated Apsil 2, 2020. FCI Sheridan requives staff to wear face coverings where
eix feet of physical distance cannot be maintained. Staff con remove face covetings only when
in pavatewackapace whi its posse to ep at eat eixfet of ditance from dene. FCI
‘Sheridan currently has .a weekly contest where staff axe awarded a shirt if theie mask |

ey

compliance has been voted a8 outstanding. See Exhibit 8, Hal date July 31, 2020...

 

14, PCI Sheridan also educated all staff and inmates on the importance of wearing masky'and
maintaining physical distance of 6 feet. See Exhibit 9, Eanails, dated July 20, 2020, and July 21,

2020. _

‘Page7 Declaration of Amanda Huston

 
 

 

Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 64 of 82
Case.3:20-cv-04°%2-AC Document 11 Filed Oe) Page 8o0f9

15. FCI Sheridan's Command Center has, since March 2020, sad continues to conte! stonage and |
Gequently inventory personal protective equipment to ensure the facility as enough masks :
‘eye protection, gloves, and gowns to respond to an outbteak should one occur fo Biche Shes

7 10, Weekly Chemical & PPE Inventory, dated Ang, 14, 2020. |

"16. The BOP’s + Mexifed Opetins Protocols impooed st le to cose social acing, 5

| ans remiainn in effect. However, FCI Sheridan is also current in the process of implementing, =

BOP National guidenes to allow fr social visting to bepin Ocrober 3, 2020. Soo Babi 11,

“Modification of Coronavirus (COVID-19) Phase Nine Action Plan, dated Aug 31, 2020, |

eo pein f=

 

“17, Onur primary concer is mintining the relatively low rate of inci

the COVID-19 viru at FCI Shetidan, while ensuing safety nd genenal onder. ‘Thesituation HS

“4s obviously in flux. FCT Shesidan is conducting new tests or zeeiving new tet seu just
about every day. We continue to monitor the sition, which am be ebjoctio diy and spit
changes. . . .

| da under pnaly of psy ht the forging iste nd cote
- Executed this [4 day of September, 2020

 

_ Health Services Administeator

Page8° Declaration of Amanda Huston

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 65 of 82
Case 3:20-Cv-07"42-AC Document1i Filed OD Page 9 of 9 |

CERTIFICATE OF SERVICE

 

I hereby certify that a copy of the foregoing DECLARATION OF Al
IN SUPPORT OF RESPONSE TO PETITION FOR WRIT OF HABEAS CORPUS was
placed within a first class postage prepaid envelope, marked “LEGAL MAIL OPEN ONLY IN
PRESENCE OF INMATE” and deposited in the United States Mail within the offices of the United.
States Attomey or at a United States Post Office according to established office practice at Portand,
Oregon, on September 16, 2020 addressed to: os

Dustin Carl Shepherd

FRN; 60163-060

FCI Sheridan

Inmate Mail/Parcels

P.O. Box 5000
Sheridan, Oregon 97378

KEITH W. RAMSEY
Paralegal Specialist .

_ CERTIFICATE OF SERVICE
 

Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 66 of 82

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 67 of 82

 

 

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 68 of 82 |
Case 3:20-cv/""262-AC Document9 Filed 09/15") Page 16 of 20.

(last visited Sept. 15, 2020 at 9: 30 a.m). To date, the BOP has confismed five cases 5 among the 1525

tT ENT eee cae e cme peacagemareetiimeren Saree by Ee Ae

prisoners at FCI Sheridan, and all but one 2 have recovered, ‘See Huston Dect, q?. Two of the five are

cea

housed at the FCT, where Shepherd is housed. See i No FCI Sheridan’ employers have ye tested |

 

 

 

 

positive. See id. 46.

ot

Despite the ongoing risks of the pandemic, habeas relief is wsjusiied ‘because an Bighh

Amendment claim requires a’ showing of deliberate indifference. Farmer, 511 u S, at 837, Shepherd ee

must show that a prison official “knows of and disregards an excessive risk to inmate health or safety.”
Id. It is not enough to show that an official failed to avert a Ksiown, substantial risk of burm. Prison |
officials act constitutionally by responding “reasonably to the risk,” even if the harrn “ultirnately was oo
not averted.” Id at 844; see also Scie, 501 U.S. at 303 (explaining that “constraints facing theofficial” -

are relevant to analyzing whether the official acts with deliberate indifference).

= sheridan 2B iS eis Pell, [Bere le

Most federal courts have recogniized that the J not likely being deliberately indifferent,
to COVID-19 t health risks, See Wilson n Willams, 961 1 F.3d 829, 839-44 (6th Cir 2020) (reversing

pecroseesnigmenn ene

Seemann

district court's finding that success on the merits was likely, rejecting argument that the BOP’s fares
to (1) successfully prevent the spread and (2) fully use available tools to depopulate FCI Elkton

amounted to deliberate indifference, and concluding that inmates had not sufficiently shown; the |

 

BOP’s response was deliberately indifferent to the pandemic’s serious. risk of harm)? Fernand: Sey

Rodrigue, 1 Licon- Vitale, 2020 WI. 3618941, at *2, 22-24 (SD.NLY. July 2, 2020) (denying priiminaty
injunction, finding petitioners were “not substantially likely to show that MCC’s failures were a result
of deliberate indifference to their plight’); Hallinan ». Scarantina, 2020 WL 3105094, at *6, 1348
E.D.N.C. June 11, 2020) (finding petitioners did not establish likelihood of delibeshic indifference, |

 

° Other circuit courts have.stayed injunctions in the context t of state prisons. See Simain u ‘tir, 958 2
F.3d 1081, 1089-90 (11th Cir, 2020) (per curiam) (staying preliminary injunction where preventative’

measures “likely do not amount to deliberate indifference”); Valentine ». Collier, 956 F.3d 797, 801-03
(th Cir. 2020) (per curiam) (same).

Page 16 Response to Petition for Writ of Habeas Corpus
 

 

Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20. Page 69 of 82
Case 3: 20-cu en pOR AC Document 9 © ‘Filed OS Page. 47 of 20 *

. despite 19 reported deaths and 664 active inmate and staff infections at FCC Butnet) Chetan a Be, :
2020 WL 3055669, at *1 (E.D.N-Y. June 9, 2020) (acknowledging that anovel public health emergency nye

_ with, “a0 preexisting playbook” belies a suggestion that some “apparent deficiencies are e the produc. rhe

  

of deliberate indifference” -on the part of prison at the Metropolitan Detention Center in Brookiva); -
| Grinis 2 Spaniding, 2020 WL 2300313, at “3 (D. Mass. May 8, 2020) (denying TRO and evaluating, .
| . alleged deliberate’ indifference i in light of only one inmate at FMC Devens being diagnosed with the oe
~ COVID-19 virus, out ofa population of about 1 ,000); f Mang a Brown, 2020 WL 2839423, at *2 (D. | =
-Or.June 1, 2020) (finding Oregon state inmates did not estblish deliberate indifference to conditions, :
and “quite the contrary is true”). | | “S
Shepherd has not set forth facts sufficient to establish: ‘the subjective prong iin Eighth -
Amendment violation because FCI Sheridan official are not t ignoring the pandemic. ° Indeed, . -
_ Shepherd acknowledges FCI Sheridan’s response, though he. criticizes it as both too. ‘strong. ee

 

lockdown) and too weak (e.g., de-densifying, testing, sanitation). Ser, tg E ECF 1, Petition at 6-7. On

| the specific point of de-densifying, the Petition in ‘Sticlng reported that, on Apsil 14, 2020, FCI 6 -

Sheridan housed 1,787 inmates. Stirling » Salazar, No. 3:20-cv-00000-SI, Dkt. 16, Am. Petition at 8
 ©.0r. June 1,2020). As of September 9, i housed 1,522, ot Ieguam Ded 19, which sa reduction ae
of 265: inmates or about 15 percent. Other operational measures inclide strict social distancing, goes
: | enhanced sanitation, and depopulation efforts. See Ingram | Ded, " 12-28. These measures: are being

taken to ensure the safety of those at the FCL. See id 4 8, 16, 28. Thay appear to be working well

‘The situation at the FCIi is far better thant at some other federal prison facilities: For example, to date,7 L Oo ro

only two inmates at the FCI have tested positive for COVID- 19, and those cases were detected on s as

acrival to 0 the FCI. Se Huston Decl, 7. No stiff member has tested positive. Jd. 6; of Malinan, pate ‘eh

Sat ¢

2020 WL 3105004, at *6, 13-18 E.D.NC. June 11, 202) (aoting 19 reported deaths and 664 active.

inmate and staff infections at FCC Bumes). .

Page 17 Response to Petition for Writ of Habeas Corpus _

 

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 70 of 82

Flow LE
Case 2:12-cr-00339-RSM. Document 57 Filed 10/08/20. Page 71 of 82

FCI Sheridan, Updated March 2020

Quarantine: To separate a person from others, —
preventing the introduction of iliness into a
population. The separated person is NOT showing
signs of illness. This | is a PREVENTIVE measure. — "

HOW TO PROTECT OUR INMATES, AND YOURSELF:

- 1.) PPE (Personal Protective Equipment) is required.

2.) Use the SAME surgical mask for all the quarantine cells unless you — |
come into significant body contact with the Inmate. |

3.) Physical distance from others AND handwashing are THE BEST ways to
prevent the introduction and spread of illness.

4.) If talking to the inmate through the door, don’t do anything differently,

Communicate this way as much as possible! Use physical. distance to.
separate yourself from the inmate. :

5.) If opening the trap, or the door: Wear a mask and gloves! Atways
change your gloves and sanitize or wash when moving on to the next |

cell.

6.) If touching the inmate, then wear a disposable. gown. This should reroly

happen.

7.) Only new inmates are being quarantined. Don’t do anything different
with our current inmates.

8.) Ask a question of Health Services before you act!

 
 

  

~ QUARANTINED
CELLS ARE

OUTOF |
DONOT |
EXCHANGE

_ANYTHING: |

     
   
   
   

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

   
 

 

  
 

 

 

 

   

 

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 73 of 82

 

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 74 of 82

 

RWS Cortors for Dison
BT @ Control and Prevention

Coronavirus Disease 2019 (COVID-19) Ea

avy A MASK. mane STEC

 

People with Certain Medical Conditions
People with Certain Medical Conditions

Updated Aug, 14, 2020 Print

 

 

VID-19¢

People of any age with the following conditions-are at'increased risk of severe iliness from: pe

* Cancer

¢ Chronic kidney disease

« COPD (chronic obstructive pulmonary disease)

« Immunocompromised state (weakened immune systern) from solid organ transplant

* Obesity (body mass Index (BMI) of 30 or higher):

* Serious heart conditions, such as heart failure, coronary artery disease, or cardiomyopathies
* Sickle cell disease

« Type 2 diabetes mellitus

COVID-19 is a new disease. Currently there are limited:data and Information about the Impact of underlying swedical. ._ -
conditions and whether they increase the risk for severe illness from COVID-19, Based on what we know at this time,: people
with the following conditions might be at an increased risk for severe illness from COVID-19:

°

Asthma (moderate-to-severe)

Cd

Cerebrovascular disease (affects blood vessels and blood supply to the brain) -

Cystic fibrosis

Hypertension or high blood pressure

 
 

Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 75 of 82
Case. 2 A6-ci-00007-RSM. -Document. 429- 1. Filed. OB25/20 Page. 14. of. 36...

“obesty =

Having obesity, defined as a body mass index (BM) of 30 or above, increases your risk of severe illness-from: COWI-19. -

Actions to take

Take your medicines for any underlying health conditions exactly as prescribed.

‘Follow your healthcare provider's recommendations for nutrition and physical activity, while maintaining soca. :
distancing precautions. .

Call your healthcare provider if you have concerns or feel sick.

if you don’t have a healthcare provider, contact your nearest community health center [4 or health department, es

 

 

( Having neuralogic conditions such as dementia may Increase your risk of severe illness from COVID-19.
Actions to take y 2 a

¢ Take your medicines as prescribed.
* Make sure that you have at least a 30-day supply of your medicines.
Call your healthcare provider if you have concerns about your condition or feel sick,
if you don't have a healthcare provaders 6 cantact your nearest community heakth center {4 or health department.

 

 

 

_ Being a current or former cigarette smoker may increase your risk of severe illness from COVID-19,
_ Actions to take

* Ifyou currently smoke, quit. If you used to smoke, don’t start again. If you've never smoked, don't start. r

¢ Counseling from a healthcare provider and Food and Drug Administration (FDA)-approved medications.can double
the chances of quitting smoking.

For help quitting smoking, call 1-800-QUIT-NOW or visit smokefree.gov [4 .
Call your healthcare provider if you have concerns or feel sick.
you don't have a healthcare provider, contact your nearest community health center {4. or health department, ...

 

 

 

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 76 of 82

 

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 77 of 82

TRULINCS 37833086 - WELLS, NATHANIEL JR - Unit: SHE-B-L

FROM: Shatayproctor@yahoo.com

TO: 37833086 WELLS, NATHANIEL JR
SUBJECT: hope this help

DATE: 06/17/2020 02:51 PM

Is there evidence obesity is a risk for the virus?
This question has been the subject of many studies as experts try to work out the answer.

In a study of nearly 17,000 hospital patients with Covid-19 in the UK, those who were obese - with a body mass index (BMI) of
more than 30 - had a 33% greater risk of dying than those who were not obese.

A separate study of NHS electronic health records found a doubling of the risk of dying from Covid-19 among people who were
obese. If other health conditions linked to obesity such as heart disease and type 2 diabetes were also taken into account the
risk wouid be even higher, the researchers said.

And a study of critically ill patients in UK intensive care units found that nearly 34.5% were overweight, 31.5% were obese and
7% morbidly obese (a total of 73%), compared to 26% with a healthy BMI.

These figures compare to 64% overweight and obese in the UK population - 35% with a BMI of 25-29 and 29% with a BMI of 30
or higher.

Body mass index is calculated as someone's weight in kilograms divided by their height in metres squared.

Given high rates of global obesity, the World Obesity Federation says a high percentage of people who contract coronavirus
“will also have a BMI over 25". Early studies from the US, Italy and China also suggest it is an important risk factor.

Ageing, being a man and underlying health issues all increase the risk of becoming more seriously ill from Covid-19.

Why is being obese a risk? - ;

The more overweight you are, the more fat you're carrying, the less fit you are and the lower your lung capacity. This means it is
a bigger struggle to get oxygen into the blood and around the body. This impacts on the heart and blood flow too.

“Because people are more overweight, they also have a demand for more oxygen. So that means their system is actually
undergoing greater pressure,” says Prof Naveed Sattar, from the University of Glasgow.

During an infection ike coronavirus, this can be serious.

“Eventually the obese body becomes overwhelmed by the lack of oxygen getting to the major organs," says Dr Dyan Seliayah,
from the University of Reading.

That is one reason why overweight and obese people in intensive care are more likely to need assistance with breathing and
support with kidney function.

What role do fat cells play?

Scientists have discovered that an enzyme called ACE2, present in cells, is the main way for the virus to enter the body.

Higher levels of this molecule are thought to be found in adipose tissue, or fatty tissue, which people who are obese have more
of - under the skin and around their organs.

That could be one reason they have a higher risk of catching the disease and a higher risk of being ill with it.

Is the immune system affected too?

On top of everything else, the ability of the body to fight off the virus - known as the immune response - is not as good in people
who are obese.

That's due to inflammation driven by immune cells called macrophages which invade our fat tissue. They interfere with how our:
cells respond to infection.

According to scientists, this can lead to a ‘cytokine storm’ - a potentially life-threatening over-reaction of the body's immune
system which causes inflammation and serious harm.

A specific type of fat tissue is prone to macrophage invasion. This may explain why people from black, African and ethnic
minority backgrounds (BAME), who have more of this type of tissue, “have elevated rates of diabetes, and may be more

e

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 78 of 82

TRULINCS 37833086 - WELLS, NATHANIEL JR - Unit: SHE-B-L

(© ee Sa ae er Se tee ee ee ee nee em eee eee

FROM: Shatayproctor@yahoo.com

TO: 37833086 WELLS, NATHANIEL JR
SUBJECT: this is all i see

DATE: 09/28/2020 09:51 AM

As patients with confirmed cases of COVID-19 first began arriving at Johns Hopkins Hospital in Baltimore in March, cardiologist
David Kass heard surprising observations from his colleagues in the ICU. First, the patients were younger than expected, in
light of reports from China and Italy that the virus mostly endangered the elderly. Second, many of the patients in Baltimore
were obese.

"Even based on about 20 patients at first, the finding was already significant," says Kass, a professor of medicine who leads the
institute of CardioScience within the Johns Hopkins School of Medicine. "But at the time you could do a Google search of
‘COVID-19 and obesity’ and you got basically nothing."

Image of virus and cells

Johns Hopkins responds to COVID-19

Coverage of how the COVID-19 pandemic is affecting operations at JHU and how Hopkins experts and scientists are
responding to the outbreak

In the weeks since, a number of studies and anecdotal reports have pointed to obesity being a notable risk factor for COVID-19
and often the primary risk factor for younger patients. This month, Kass and two Hopkins colleagues gathered preliminary
findings from six ICU units around the United States, concluding in a Lancet report that "in populations with a high prevalence of
obesity, COVID-19 will affect younger populations more than previously reported.”

This risk is particularly relevant in the U.S. because the prevalence of obesity is around 40%, compared to a prevalence of
about 6% in China and 20% in Italy. .

The Hub recently spoke with Kass for more insight on why obesity is associated with more severe outcomes and how that
should change our thinking about the best ways to stay safe.

What are you and other experts seeing with the early data?

After the initial observations at Hopkins, we had enough data to see a significant correlation between having a higher BMI
(Body Mass Index) and a younger age in the COVID-19 patients requiring intensive care. So | emailed about 35 cardiology
friends of mine across the country who helped connect us to ICU physicians in a diverse areas spanning from Washington state
to New York City and Florida. We ended up with data from six hospitals related to about 260 patients, and they all followed the
same relationship we'd first seen at Johns Hopkins.

"THE MESSAGE IS THAT YOU NEED TO TREAT OBESITY SERIOUSLY AS A PRE-EXISTING CONDITION THAT
INCREASES YOUR RISKS FOR COVID-19. ... IF YOU'RE OBESE AND YOU'RE 25, OR 35, OR 45, YOU HAVE A RISK
FACTOR AND YOU SHOULD BE APPROPRIATELY CAREFUL."

David Kass

Cardiologist

While this study for The Lancet was in process, the topic of obesity started gaining more attention. A New York Times editorial
by two physicians pointed to the problem, and obesity was noted as a potential factor with the eruption of severe cases in New
Orleans. So there was this moment of, "Hey, wait a minute, America. You may think you don't have pre-existing risk factors for
COVID-19, but guess what? Here's one we haven't been talking about.”

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 79 of 82

TRULINCS 37833086 - WELLS, NATHANIEL JR - Unit: SHE-B-L

‘ FROM: Shatayproctor@yahoo.com

TO: 37833086 WELLS, NATHANIEL JR
SUBJECT: ....

DATE: 09/28/2020 10:06 AM

What do you think the message is for people who are currently obese, in their understanding of COVID-19?

| think the message is that you need to treat obesity seriously as a pre-existing condition that increases your risks for COVID-
19. Maybe you didn't consider that because you're young, and thought of this as an old person thing. But no if you're obese and
you're 25, or 35, or 45, you have a risk factor and you should be appropriately careful.

If you're in a state that decided to open up commercial establishments like bars and restaurants, and you might normally go to
these places, think twice; or at a minimum, take the precautions of wearing a mask and social distancing. These precautions
have been voluntary around the country, and we're seeing large variability in how people follow these recommendations even to
the point of it becoming a political statement. That's unfortunate, since the virus does not care about politics. If you're
substantially obese, this is the time to be prudent: wear the mask, keep a distance from others, and contact your doctor sooner
than you might otherwise if you feel sick. This is your life.

What about from the physician's standpoint?

As physicians, we've become somewhat inured to obesity in our country since there's so many people with BMIs of 35 and up
and you start thinking of it almost as normal. But this doesn't take away the medical realities. With COVID-19, it means your
patients with high BMIs may need more medical attention, and their symptoms should be taken seriously maybe they come for
in-person care sooner. This patient needs to be considered as you would others with pre-existing risk factors.
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 80 of 82

TRULINCS 37833086 - WELLS, NATHANIEL JR - Unit: SHE-B-L

FROM: Shatayproctor@yahoo.com

TO: 37833086 WELLS, NATHANIEL JR
SUBJECT: ...

DATE: 09/28/2020 10:21 AM

Obesity Worsens Outcomes from COVID-19
Adults with obesity are at even greater risk during the COVID-19 pandemic:

Having obesity increases the risk of severe illness from COVID-19.

Having obesity may triple the risk of hospitalization due to a COVID-19 infection.

Obesity is linked to impaired immune function.2,3

Obesity decreases lung capacity and reserve and can make ventilation more difficult.4

As BMI increases, the risk of death from COVID-19 increases.5

Studies have demonstrated that obesity may be linked to lower vaccine responses for numerous diseases (influenza6, Hepat
B7,8,9, tetanus10).

 

 
Case 2:12-cr-00339-RSM Document 57 Filed 10/08/20 Page 81 of 82

TRULINCS 37833086 - WELLS, NATHANIEL JR - Unit: SHE-B-L

ate eee ietetedetelhddedtod d ttt tt Lt LE eC TTT ECC CLC CCC CETL TTT Troe

FROM: Shatayproctor@yahoo.com

TO: 37833086 WELLS, NATHANIEL JR
SUBJECT: obesity

DATE: 06/30/2020 04:21 PM

The WHO has highlighted non-communicable diseases (NCDs) as a risk factor for becoming seriously ill with COVID-19 [1].
Based on emerging data and the patterns of infection we have seen in other viral infections, overweight and obesity are also
likely to be risk factors for worse outcomes in those who are infected by COVID-19. In the UK, a report suggests that two thirds
of people who have fallen seriously ill with coronavirus were overweight or had obesity [2]. Meanwhile, a report from Italy
suggests 99% of deaths have been in patients with pre-existing conditions, including those which are commonly seen in people
with obesity such as hypertension, cancer, diabetes and heart diseases. [3]

The COVID-19 pandemic and the measures that have had to be taken to help curb COVID-19 are likely to have a number of
impacts for people living with obesity, as well as on the health of the general population.. A number of these also represent
underlying root causes of obesity and thus risk exacerbating the challenge of obesity. This includes:

Strained food systems and supply chains due to concerns of food shortages, as well as an increased reliance on processed,
long-life foods and a reduction in fresh fruit and vegetables and unprocessed meat

Food insecurity amongst the most vulnerable who have reduced access to shops and may have reduced access to normal food
assistance programmes e.g. due to school closures

Reduced opportunities for people to be physically active as movement is restricted

An impact on mental health, due the seriousness of the emerging situation and challenges faced from isolation, reduced
physical activity, social engagement and employment changes o
Impacts on health systems and exacerbated challenges for treatment access for people living with obesity, including potential
reductions in elective surgical procedures (e.g. bariatric surgery), and modifications to or curtailment of multidisciplinary team
management, group weight loss programs and other forms of ambulatory care

 
F aay

 

Howorelal, Zycarclo &. Martinez.

Ouited States Courthase
[00 Srewsort St, Quite 2IO
Desttle, WA QDI0l

Case 2:12-cr-00339-RSM Document 57 Filed

    

      

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

sone FILED
7 nn LG
1S E922 0820 L89S LELS SOS6 oe
| CLERK y AT SEATTLE
; ASTER! "DISTRO SraleT courr
LT Ai A\ p ; By ICT OF Wasnig
f . /. ‘S LISIAHALARL AARINIARLET OLOM DePuy
